       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 1 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

             121 Duval Company, et al. v. BP Exploration &
  1                                                                12-01484          Pro Se Plaintiff(s)
                        Production Inc., et al.
  2           1900 Scenic 98, LLC et al. v. BPXP, Inc. et al.      16-03637
  3      3-G Enterprises d/b/a Griffin Seafood v. BP, plc et al    16-05721
         3L Leasing, et al. v. BP Exploration & Production Inc.,
  4                                                                13-02026
                                   et al.
  5           4445 West Metairie, LLC v. BPXP, Inc. et al.         13-01566
  6               60 Minute Cleaners Inc v. BP, et al.             16-04161          Pro Se Plaintiff(s)
  7              6901 Jefferson, LLC v. BPXP, Inc., et al          13-02078
  8           77 Sunset Strip, LLC, et al v. BPXP, Inc., et al     13-02107
  9            A & A Quality Gutters, Inc. v. BP PLC et al.        12-00466
  10              A & L Sales, INC. v. BPXP, Inc., et al           13-01335
  11     A Action American Insurance, Inc. v. BPXP, Inc., et al.   13-02922
              A.B. Dock Services, Inc. v. BP Exploration &
  12                                                               13-01650
                         Production Inc., et al.
  13      A.C. Company of South LA, Inc. v. BPXP Inc., et. al.     13-01864
  14            A.L. Collier Properties Inc. v. BPXP et al.        16-06761
  15         A+ Family Enterprises, LLC v. BPXP, Inc. et. al.      13-04997
  16           A-1 Fuel Services, Inc. v. BPXP Inc. et al.         13-02519
           AA ABC Air Conditioning and Refrigeration Repair
  17                                                               13-01657
                   Service, Inc. v. BPXP, Inc. et. al.
  18            AACSA Partners, LLC v. BPXP, Inc. et al            16-06394
  19               Abadie, Al, et al. v. BP p.l.c., et al.         10-02116          Pro Se Plaintiff(s)
         Abadie, Stephen, et al. v. BP Exploration & Production
  20                                                               13-02010
                                Inc., et al.
  21              ABC Financial, Inc. v. BPXP, Inc. et al.         13-02915
           Abdel-Abdallha, Aimam, et al. v. BP Exploration &
  22                                                               13-01263
                         Production Inc., et al.
  23        Abdon Callais Offshore, LLC vs. BPXP, Inc. et. al.     13-01431
          ABL Fabricators, LLC v. BP Exploration & Production
  24                                                               13-02234
                                Inc., et al.
          Abney Enterprises, Inc. d/b/a J & J Services v. BPXP,
  25                                                               13-01868
                                Inc. et. al.
          Abshire, Brad, et al. v. BP Exploration & Production
  26                                                               13-02313
                                Inc., et al.
         Accurate Measurement Controls, Inc. v. BPXP, Inc., et
  27                                                               13-01735
                                     al
  28             Action Gutter, Inc. v. BPXP, Inc., et al          16-03722
  29                   Adagio, LLC v. BP, PLC et al                13-03029
  30            Adagio, LLC v. Transocean, LTD et al.              11-03099
             Adams Homes of Northwest Florida, Inc. v. BP
  31                                                               13-01494
                 Exploration & Production Inc., et al.


                                                              1
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 2 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

              Adams, Arnold Sr., et al. v. BP Exploration &
  32                                                               13-02393
                        Production Inc., et al.
  33             Adcock, Jr., Jimmie v. BPXP, Inc. et al.          13-01488
  34                Addison, Ray v. BPXP, Inc., et al.             13-00950
  35     Advance Construction Services, Inc. v. BPXP, Inc. et al   13-01669
           Advanced Oil Products & Filtration Services, Inc. v.
  36                                                               16-06386
                            BPXP, Inc. et al
          Adventure Water Sports of NWF, LLC v. BPXP, Inc. et
  37                                                               16-06260
                                    al
  38                 Affluentials, LLC v. BPXP et al.              16-06092
         Affordable Parkway Motors Inc. d/b/a The Spellbound
  39                                                               16-06837
               and Rarin T Go II and Fiesta v. BPXP et al.
  40            Agregaard, Joseph Jr. v. BPXP, Inc., et al.        13-02587
  41              Agro, Joseph et al. v. BP P.L.C. et al.          12-00529          Pro Se Plaintiff(s)
  42             Airport Shuttle, Inc. v. BPXP, Inc., et al        13-01823
          Alabama Associated General Contractors, Inc. Self-
  43                                                               13-06168
                    Insurance Fund v. BPXP, Inc. et al
  44         Alabama ex rel. Luther Strange v. BP plc, et al       10-04182
          Alario Brothers Fishing & Marine Supplies Inc. v. BP
  45                                                               16-05471
                                PLC et al
  46              Alario, Garon Sr. v. BPXP, Inc., et al           13-02039
  47              Alexander, Melvin v. BPXP, Inc., et al.          13-00824
          Alfred, Ronnie, et al. v. BP Exploration & Production
  48                                                               13-01989          Pro Se Plaintiff(s)
                                  Inc., et al.
  49        All Aboard Megabite, LLC et al v. BPXP, Inc. et al     16-03636
          Alleman Terry, et al. v. BP Exploration & Production
  50                                                               13-02003
                                  Inc., et al.
  51                Alleman, Troy J. v. BPXP, Inc. et al.          13-01481
           Allen, Arthur, et al. v. BP Exploration & Production
  52                                                               13-01717          Pro Se Plaintiff(s)
                                  Inc., et al.
  53                   Allen, James L. v. BPXP et al.              16-09465
  54             Allied Shipyard, Inc. v. BPXP Inc., et al.        13-01773
  55            Alphonse Poillion, et al v. BPXP, Inc. et al       16-03879
             Alset Personnel, Inc., et al. v. BP Exploration &
  56                                                               16-06426
                         Production Inc., et al.
  57            Alton LeBlanc & Sons, LLC v. BPXP, et al.          16-06375
  58      American Diesel Equipment, Inc. v. BP p.l.c., et al.     16-03912
         American Machine Works of Louisiana, L.L.C. et al. v.
  59                                                               13-01644
                          BPXP, Inc. et al.
  60        American Seafoods, Inc. v. BPXP, Inc., et al.          13-02308
  61       American South Financial, LLC v. BPXP, Inc., et al      13-02064
  62     America's Mortgage Resources Inc. v. BPXP, Inc., et al    13-02135


                                                              2
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 3 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                          Docket #   Pro Se Plaintiff(s) in this Case?

  63      ANCB LLC v. BP Exploration & Production Inc., et al.    16-06396
  64               Ancira, Robert v. BPXP, Inc. et al             16-06440
         Anderson Outdoor Advertising, et al. v. BP Exploration
  65                                                              13-05370          Pro Se Plaintiff(s)
                       & Production Inc., et al.
  66       Anderson Outdoor Advertising, Inc. v. BPXP et al.      16-03671
         Anderson, Andy, et al. v BP Exploration & Production
  67                                                              13-01169
                              Inc., et al.
  68     Anderson, Carter & Montross, LLC v. BPXP, Inc., et al.   13-02582
  69             Anderson, Isaac, et al v. BP plc, et al.         13-00976          Pro Se Plaintiff(s)
            Andrew McKenzie d/b/a/ McKenzie Insurance
  70                                                              13-02901
                     Associates v. BPXP, Inc. et al.
  71               Angelle, Peter v BPXP, Inc., et al.            13-01572
          Angus Steak Ranch, Inc. d/b/a Angus Steak House &
  72                                                              13-02697
                       Restaurant v. BPXP et al.
  73     Anthony's Feed & Farm Supply, Inc. v. BPXP, Inc. et al   16-06392
             Aqua and the Little Wet Bar, LLC, et al. v. BP
  74                                                              13-05140
                 Exploration & Production Inc., et al.
  75         Aqua Doc's Holdings, LLC v. BPXP, Inc., et al        13-02775
         Aqua Safety LLC, et al. v. BP Exploration & Production
  76                                                              16-06503
                                Inc., et al.
  77             Arcadia Land, Inc. v. BPXP, Inc., et al.         13-02584
  78         Arcement Boat Rentals, Inc. v. BP, p.l.c. et al.     12-00471
  79           Arcement Marine, LLC v. BP, p.l.c., et al.         12-00476
           Architectural Specialties Trading Company v. BP
  80                                                              13-02382          Pro Se Plaintiff(s)
                 Exploration & Production Inc., et al.
         Ard Safety and Investigation Services, LLC f/k/a Scott
  81                                                              16-05072
                   Ard Safety [...] v. BPXP, Inc. et al.
  82           Ardoin, Hector Jr., et al. v. BP p.l.c., et al.    13-01082
         Arispe, Benny, et al. v. BP Exploration & Production
  83                                                              10-04235
                               Inc., et al.
  84           Arista Industries, Inc. v. BPXP, Inc., et al       13-02000
  85              Arkie Lures, Inc., v. BPXP, Inc., et al         13-02145
  86      Armstrong Airport Concessions (JV) v. BPXP et al.       16-05119
             Armstrong, Angela et al. v. BP Exploration &
  87                                                              13-06651          Pro Se Plaintiff(s)
                         Production Inc., et al.
  88               Arnold, Max Gregg v. BPXP, et al.              16-05818
         Arthur Grant Blackwell Insurance, Inc., d/b/a Coastal
  89                                                              13-03021
                     Insurance v. BPXP, Inc., et al
          Artistic Hospitality & Resorts Construction, Inc. v.
  90                                                              13-01996
                            BPXP, Inc. et al.
  91            ATG Transportation, LLC v. BPXP, et al.           16-03740
  92         Atkins-Gunter, Kathleen, et al. v. BPXP, et al.      16-05549



                                                            3
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 4 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                            Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

         Atlantic Restaurant Development, Inc. v. BPXP Inc., et
  93                                                                 13-02821
                                  al.
  94          Atlas Building Maintenance Inc. v. BP, et al.          16-04144          Pro Se Plaintiff(s)
         Atlas Mortgage and Insurance Co., Inc. v. BP p.l.c., et
  95                                                                 16-06026
                                  al.
  96         ATP Oil & Gas Corporation v. BPXP, Inc., et al.         13-01962
  97       Aucoin v. BP Exploration & Production Inc., et al.        16-03943
  98            Auenson, Carol, et al. v. BPXP, Inc. et al           16-04720
  99             Aufdencamp, Todd, et al v. BP plc, et al            13-00987
          Autin, Bobby v. BP Exploration & Production Inc., et
 100                                                                 13-01574
                                  al.
 101           Automatic Power, Inc. v. BPXP, Inc., et al.           13-02004
 102        Avalon Building Corporation v. BPXP, Inc., et al.        13-02683
 103      Azalea Capital Leasing, LLC et al. v. BPXP Inc., et al.    13-01348
 104            B & W Supply, Inc., v BPXP Inc, et al.               13-02239
          B&B Orange Beach Development LLC v. BPXP Inc. et
 105                                                                 13-02206
                                  al.
          B&N Properties, LLC v. BP Exploration & Production
 106                                                                 13-02314
                              Inc., et al.
 107            Babineaux Kenneth v. BPXP Inc. et al.                13-04979
 108              Bach Distribution Inc. v. BPXP, et al.             16-05272
              Backwater Charters, LLC v. BP Exploration &
 109                                                                 16-04821
                        Production Inc., et al.
 110             Badeaux, Kurt, et al. v. BP p.l.c., et al.          11-01114
 111               Bailey Janice, LLC v. BPXP, Inc. et al.           13-01571
         Bailey, Jody, et al. v. BP Exploration & Production Inc.,
 112                                                                 13-02350
                                     et al.
 113               Bailey, John, et al. v. BP p.l.c., et al.         13-00982
 114            Baker and Lindsey, Inc. v. BP p.l.c., et al.         16-08072
 115       Baldwin County Sewer Services v BPXP, Inc., et al.        13-02252
 116              Baldwin, Randy E. v. BPXP, Inc. et al              16-07275
 117           BancorpSouth Bank v. BPXP, Inc., et al.               13-02667
          Bandywood Gulf LP v. BP Exploration & Production
 118                                                                 16-05833
                             Inc., et al.
            Bank of Commerce Holdings, Inc., et al. v. BP
 119                                                                 13-02711
                Exploration & Production Inc., et al.
 120              Banks, Dana v. Transocean, et al                   10-02979
 121                  BankSouth v. BPXP Inc. et al.                  13-02214
 122            Baptist Hospital, Inc. v. BPXP, Inc., et al.         13-02723
 123              Bar Pilot Land, LLC v. BPXP Inc., et al.           13-02268
 124                Barfield, Brian Earl v. BPXP et al.              16-04495
 125            Barfield, Marche, et al. v. BP p.l.c., et al.        13-01057

                                                                4
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 5 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                            Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

 126              Barringer, Michael H. v. BPXP, et al              13-01837
           Barrington, Chadwick L., et al. v. BP Exploration &
 127                                                                13-02389
                         Production Inc., et al.
 128                  Barry, Patrick v. BPXP, et al.                16-06772
            Bart's Financial, Inc., et al. v. BP Exploration &
 129                                                                13-01965
                         Production Inc., et al.
 130                 Barvie, Mariano v. BPXP et al.                 16-03757
           Barwick Crab Company, et al. v. BP Exploration &
 131                                                                16-06988
                         Production Inc., et al.
 132                   Barzip, LLC v. BPXP, et al.                  16-06149
 133            Bates, Joseph Adam v. BPXP, Inc., et al.            13-02660
 134             Batia, Deborah, et al. v. BP p.l.c., et al.        16-06205
 135            Batutis, David F. et al v. BPXP, Inc. et al         16-07296
 136      Bay Bank v. BP Exploration & Production Inc., et al.      13-02451
 137              Bay Hospital Inc. v. BPXP, Inc., et al            13-02899
 138              Bay Timber Co. Inc. v. BPXP et al.                16-03706
         Bayhaven Enterprises, LLC, et al. v. BP Exploration &
 139                                                                12-01483
                        Production Inc., et al.
 140             Bayou Blue Crab Inc. v. BP plc, et al.             16-05478
          Bayou Blue Fire Protection Districts of Terrebonne
 141                                                                13-01372
                  and Lafourche v. BPXP, Inc., et al
 142     Bayou Cane Fire Protection District v. BPXP, Inc. et al.   13-01526
 143          Bayou La Batre Utilities Board v. BPXP et al.         12-01123

 144     Bayou Lafourche Freshwater District v. BPXP Inc., et al    13-01683

 145        Bayou Shrimp Processors, Inc. v. BP, plc, et al.        16-05426
         BBL Marine, LLC, et al. v. BP Exploration & Production
 146                                                                13-06020
                                Inc., et al.
            BCB Holding Company, Inc. v. BP Exploration &
 147                                                                13-02304
                        Production Inc., et al.
 148            Beach Club Investments v. BPXP, et al.              13-02696
             Beach Dunes of Panama City Beach, LLC v. BP
 149                                                                16-06084
                 Exploration & Production Inc., et al.
 150             Beach House, LLC v. BPXP, Inc., et al.             13-02699
 151      Beach Mosquito Control District v. BPXP, Inc., et al      13-02893
         Beach Works Inc. v. BP Exploration & Production Inc.,
 152                                                                16-03863
                                 et al.
 153          Beacon Exploration, LLC v. BPXP, Inc., et al          13-01830
 154           Beacon Fisheries, Inc. v. BPXP, Inc. et. al.         13-05149
 155             Beard Holding Inc. v. BPXP Inc et al.              13-02208
         Beaufort Engineering Services, Inc. et al. v. BPXP, Inc.
 156                                                                13-05346
                                et al.


                                                               5
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 6 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                            Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 157               Bebernes Daniel v. BPXP Inc. et al.               13-01617
 158              Bebernes, Rodney v. BPXP, Inc. et al.              13-01666
 159       Becnel v. BP Exploration & Production Inc., et al.        16-06099
         Becnel, III Daniel, et al. v. BP Exploration & Production
 160                                                                 16-06123
                                  Inc., et al.
              Beene, Calvin and Cindy d/b/a Tool Source
 161                                                                 13-05141
                 International, et al. V. BPXP, Inc., et al.
 162              Bekheit, Ayman M. v. BPXP, Inc. et al              16-06312
 163           Bel Air Developers LLC v. BPXP Inc. et al.            13-02211
          Belinda Kingston D/B/A Kingfish Seafood Market v.
 164                                                                 13-02127
                            BPXP, Inc., et al
 165        Bell v. BP Exploration & Production Inc., et al.         16-07397
 166           Bellagio Developers LLC v. BPXP Inc. et al.           13-01330
 167             Bella's Place, LLC, et al. v. BPXP, et al.          16-06096
 168      Belle Pass Towing Corporation vs. BPXP Inc., et al         13-01059
         Benitez, Roberto v. BP Exploration & Production Inc.,
 169                                                                 16-06441
                                 et al.
 170               Benkhatar, Youssef v. BPXP, et al.                13-00927
 171                 Bennett, John M. v. BP Oil Co.                  13-02441
 172         Berkley Properties, LLC et al. v BPXP, Inc. et al       13-01697
 173          Bernard, Abraham B. et al. v. BP p.l.c., et al.        12-00349          Pro Se Plaintiff(s)
 174                   BESM, Inc. v. BPPNA, et al.                   13-02565
 175              BESM, Inc. v. Transocean, LTD et al.               11-03151
 176         Beumer Living Revocable Trust v. BPXP, et al.           16-05408
 177              Beumer, Brenda Lynn v. BPXP, et al.                16-05421
 178                 Beumer, Ted A. v. BPXP et al.                   16-05397
         Beverly T. Stork d/b/a Russ's Seafood v. BPXP Inc., et
 179                                                                 13-02373
                                   al
           Bevinco of Pinellas LLC f/k/a TD Auditing, et al v.
 180                                                                 16-05267
                            BPXP, Inc. et al
         Bevo Vino, LLC d/b/a Swirl Wine Bar v. BPXP, Inc., et
 181                                                                 13-02008
                                   al
 182                  Big Chins Inc. v. BPXP et al.                  16-06031
 183               Big D's Seafood, Inc. v. BPXP et al.              16-03915
 184             Big Tuna Seafood, LLC v. BP p.l.c. et al.           16-05741
 185             Bijan's Catering, Inc. v. BPXP, Inc., et al         13-02941
 186      Billet Bay Historical Society, LLC, v. BPXP, Inc., et al   13-02061
         Billy W. Williams d/b/a Billy Williams Trucking, LLC v.
 187                                                                 16-06607
                 BP Exploration & Production Inc., et al.
 188              Biloxi Capital, LLC v. BPXP Inc., et al.           13-02299
 189        Biloxi Freezing & Processing, Inc. v. BP plc, et al.     16-05406


                                                               6
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 7 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                            Case Name                              Docket #   Pro Se Plaintiff(s) in this Case?

         Biloxi Freezing & Processing, Inc., et al. v. BP p.l.c., et
 190                                                                   13-01471
                                    al.
 191                  Binno, LLC v. BPXP Inc., et al.                  13-00952
 192                   Bino, LLC v. BPXP, Inc., et al                  13-02027
         Bjelis, Branko v. BP Exploration & Production Inc., et
 193                                                                   16-03932
                                    al.
           Black Knight Trust, LLC, et al. v. BP Exploration &
 194                                                                   16-07136
                          Production Inc., et al.
 195                Black, Eugene v. BPXP, Inc., et al.                13-02739
 196           Blanchard, Rodney, et al. v. BP p.l.c., et al.          11-01139
 197                Blocker, John v. BPXP, Inc., et al.                13-00843
 198      Blue Bayou Water Park, LLC et. al v. BPXP, Inc et. al.       13-01155
 199           Blue Dolphin Properties, LLC v. BPXP et al.             16-05844
 200              Blue Van Seafood, Inc. v. BPXP et al.                16-06130
 201              Blueash Group, LLC v. BP p.l.c., et al.              16-07044
 202        Blueline Crab Co., Inc., et al. v. BPXP Inc., et al.       13-02726
 203                 BMA Partnership v. BPXP et al.                    16-05998
 204       BNP Investment Properties, LLC v. BPXP, Inc., et al         13-02912
          Board of School Commissioners of Mobile County v.
 205                                                                   13-00637
                           BPXP Inc., et al.
 206           Body Works 24/7, Inc. v. BPXP Inc., et al.              13-02972
 207                Boettner, Edward v. BP plc, et al                  10-01764
          Boggs, David Merrill v. BP Exploration & Production
 208                                                                   16-04215
                               Inc., et al.
          Boise Cascade Building Materials Distribution, LLC v.
 209                                                                   13-02245
                             BPXP Inc. et al.
 210     Boise Cascade Wood Products, LLC v. BPXP, Inc., et al         13-03927
            Boler, Sterling Wayne, et al. v. BP Exploration &
 211                                                                   13-02018
                          Production Inc., et al.
 212        Bollinger Shipyards, Inc. et al. v. BPXP, Inc. et al.      13-01356
 213           Bollinger Texas City, LP v. BPXP, Inc. et al.           13-01416
 214        Bombay Investment Co., LLC v. BPXP Inc., et al.            13-02321
 215               Bondy, Scott v. BPXP, Inc., et al.                  13-00954
             Bookbinder, Ronald, et al. v. BP Exploration &
 216                                                                   16-03819
                        Production Inc., et al.
 217             Bosarge, Samuel v. BPXP, Inc. et al.                  13-01368
 218              Boudreaux, Elvin et al. v. BPXP et al.               16-06480
 219             Boudreaux, Wesley v. BPXP, Inc., et al                13-01651
 220               Bourgeois Milton v. BPXP Inc. et al                 13-01782
 221           Boyd Brothers, Inc. v. BPXP, Inc., et al                13-02906
         BP Home Builders and Remodeling Inc. v. BPXP Inc., et
 222                                                                   13-02139
                                al.

                                                               7
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 8 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

           Brad Graves, Inc. d/b/a ServiceMaster Advanced
 223                                                              13-02254
                     Cleaning v. BPXP Inc. et al.
 224            Brattin, Joshua M. v. BPXP Inc., et al.           13-01470
 225           Brayman, Robert Charles v. BPXP, et al.            16-04503
             Breakers Properties, LLC v. BP Exploration &
 226                                                              13-00956
                        Production, Inc., et al.
 227             Breaux, Donald J. v. BPXP, Inc. et al.           13-01477
 228               Breaux, Troy v. BPXP Inc., et al.              13-01689
 229               Breen, Wesley v. BPXP Inc., et al              13-01677
 230             Breland, Charles Jr. v. BPXP, Inc., et al.       13-02183
              Brentstone Partners LP v. BP Exploration &
 231                                                              16-05878
                         Production Inc., et al.
         Brien, James J., et al. v. BP Exploration & Production
 232                                                              13-02030
                                 Inc., et al.
          Brion Properties, A Partnership In Commendam v.
 233                                                              13-01029
                             BPXP, Inc. et al.
 234       Broadwater Development, LLP v. BPXP Inc., et al        13-01424
              Brock's Automotive & Tire Center Inc v. BP
 235                                                              16-06113
                  Exploration & Production Inc., et al.
         Brookwood Medical Center of Gulfport Inc. et al. v.
 236                                                              13-02086
                             BPXP Inc., et al.
 237         Brown, Jessie Roberts, et al. v. BP p.l.c., et al.   12-00728
 238                Brown, Kurt v. BPXP, Inc. et al.              13-02738
 239            Brown, Lobdell P. III v. BPXP Inc. et al.         13-02141
 240                Brown, Michael v. BPXP et al.                 16-06320
 241                Brown, Scott v. BPXP, Inc. et al              16-06402
 242               Bruce, Bryan v. BPXP, Inc., et al.             13-01340
 243             Bruce, William vs. BPXP, Inc. et al              13-01130
            Bruhmuller, William, et al. v. BP Exploration &
 244                                                              13-00097
                        Production Inc., et al.
 245             Bryan, Jerry O. v. BPXP, Inc., et al.            13-01405
 246                Bryant Bank v. BPXP Inc., et al.              13-01252
 247               Bubrig, Brian V. BPXP, Inc. et al.             13-01752
         Buena Vista on the Beach, LLC, et al. v. BPXP Inc., et
 248                                                              13-06005
                                  al.
 249            Buffington, Adam v. BPXP, Inc. et al.             13-01703
          Bulldog Sand and Gravel, Inc. v. BP Exploration &
 250                                                              13-02283
                        Production Inc., et al.
 251          Bullet Weight Sales Inc. v. BPXP, Inc. et al        16-06521
 252       Bullock Tice Associates, Inc. v. BPXP, Inc., et al.    13-02703
 253               Bullock, John v. BPXP, Inc. et. al.            13-05095
 254        Bunkers International Corp. v. BPXP Inc. et al.       13-02842


                                                            8
       Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 9 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                            Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 255                  Buras, Thomas v. BPXP et al.                   13-01720
 256               Burns, Herbert III v. BP p.l.c., et al.           16-04694
 257                   Burton, LLC v. BPXP, et al.                   16-03815
 258               Bush, Charles R. v. BPXP, Inc. et al.             13-01462
 259            Bush, Reynoldo V. v. BPXP, Inc., et al               13-01182
         Bychurch, Billy v. BP Exploration & Production Inc., et
 260                                                                 16-06734
                                    al.
 261              C & D Marine, LLC v. BPAPC et al.                  16-04004
 262             C Vinson Investments v. BPXP Inc., et al.           13-02542
          C&H Lures Ultimate Tackle Center, Inc. v. BPXP, Inc.,
 263                                                                 13-02226
                                   et al.
         C.A.F., Inc. d/b/a The Freight Connection v. BPXP, Inc.,
 264                                                                 13-02187
                                   et al.
 265        C.F. Gollott & Son Seafood, Inc. v. BP p.l.c., et al.    16-05465
 266     C.O.R.D.S., LLC d/b/a/ Hill Top Inn v. BPXP, Inc., et al.   13-02173
            C.S. Controls, Incorporated v. BP Exploration &
 267                                                                 16-03689
                         Production Inc., et al.
 268            Caillouet Land, L.L.C. v. BPXP Inc., et al.          13-01984
 269                 Cain, Ryan v. BPXP, Inc., et al.                13-01736
 270      Cajun Enterprises of Morgan City, Inc. v. BPXP, et al.     16-03917
 271           Cajun Kitchen, LLC et al v. BPXP, Inc. et al          16-06464
 272         Cal Dive International, Inc. v. BPXP, Inc. et al.       13-00709
 273            Cal Investments, LLC v. BPXP, Inc. et al.            13-01605
 274       Calhoun County School Board v. BPXP Inc., et. al.         13-03407
 275                Camel, Inc., et al. v. BPXP, et al.              16-06341
 276            Cameron Fisheries, LLC v. BP p.l.c. et al            16-05722
 277         Cameron Parish Police Jury v. BPXP, Inc. et. al.        13-01500
 278       Cameron Parish School Board v. BPXP, Inc. et. al.         13-01614
 279              Camp Deception v. BPXP Inc., et al.                13-02066
           Campbell, Sharon Arleta, et al. v. BP Exploration &
 280                                                                 13-02204
                          Production Inc., et al.
          Campo, Cynthia v. BP Exploration & Production Inc.,
 281                                                                 16-06437
                                   et al.
              Cannon, Felicia D., et al. v. BP Exploration &
 282                                                                 16-07054
                          Production Inc., et al.
 283           Capt. Bubba, Inc., et. al. v. BPXP Inc. et. al.       13-02790
             Captain Elliott's Party Boats, Inc. d/b/a Texas
 284     Crewboats, et al. v. BP Exploration & Production Inc.,      13-02041
                                   et al.
         Caraway, et al. v. BP Exploration & Production Inc., et
 285                                                                 16-03763
                                    al.
 286         Caribbean Cruise Line, LLC v. BPXP, Inc. et. al.        13-02975


                                                              9
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 10 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?


        Caribbean Diving Retail Co., Inc. d/b/a Caribbean Dive
 287                                                               16-06436
        ShoP, et al. v. BP Exploration & Production Inc., et al.

 288                Carite, Louis v. BPXP, Inc. et al              16-04867
           Carlos A. Triay, as Trustee of the Carlos A. Triay
 289                                                               16-03742
                    Revocable Trust v. BPXP et al.
 290            Carlos, Warren C. v. BPXP, Inc. et. al.            13-01610
 291          Carmical Holdings, LLC v. BPXP, Inc. et al.          13-02701
 292        Carrabelle Beach RVC, LLC v. BPXP, Inc., et al         13-02885
 293              Carrier, Joseph v. BPXP, Inc. et. al.            13-01508
 294              Carter, Wesley v. BPXP, Inc. et. al.             13-01815
 295            Castine Pointe, LLC v. Cameron, et al              14-00495
           Cat Island Properties, LLC v. BP Exploration &
 296                                                               13-02751
                        Production Inc., et al.
 297      Catering to You Bon Carre et al v. BPXP, Inc. et al      16-06036
 298     Catfish Cabin Seafood Restaurant v. BPXP, Inc., et al     13-01289
 299            Catfish Cabin, Inc., v. BPXP, Inc., et al          13-01290
 300              Catlin IV, Elmer v. BPXP, Inc. et. al.           13-04984
 301           CC's Bait Shop, L.L.C. v. BPXP Inc., et. al.        13-05376
 302             Ceasar, Bithomas v. BPXP Inc., et. al.            13-01197
 303         Cecilia Redding Boyd, P.A. v. BPXP Inc., et al        13-02939
 304             Cedar Bayou, LLC v. BPXP Inc. et al.              13-02088
 305    Celebration Cruise Operators, Inc. v. BPXP, Inc. et. al.   13-02976
 306          Celebrity of San Marco, Inc. v. BPXP, et al.         16-03774
 307           Celebrity of Sand Key, Inc. v. BPXP, et al.         16-03791
 308    CEM Supply, LLC d/b/a Metal Sales v. BPXP, Inc., et al.    13-02178
 309              Centennial Bank v. BPXP, Inc., et al             13-02928
        Central Lafourche Ambulance Service District v. BPXP,
 310                                                               13-01722
                              Inc., et al
         Century Bank v. BP Exploration & Production Inc., et
 311                                                               13-02412
                                  al.
 312                CES Destin, LLC v. BPXP, et al.                16-03771
 313          Cesco Chemicals, Inc., v. BPXP, Inc., et al          13-01859
            Chandler Properties, LLC v. BP Exploration &
 314                                                               13-01631
                       Production Inc., et al.
 315           Chang, Daniel K., et al. v. BPXP, et al.            16-06329
 316                 Chanpaul, Inc. v. BPXP, et al.                16-03691
 317          Character Counts, LLC et al. v. BPXP et al.          16-03832
 318         Charbonnet, Linda et al. v. BPXP, Inc. et al.         16-03843
 319               Charter Bank v. BPXP Inc., et al.               13-02773
 320                 Chase, Brenda v. BPXP et al.                  16-05527


                                                              10
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 11 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 321    Chaves, Yra v. BP Exploration & Production Inc., et al.    16-06287
 322         CHCA Mainland, LP et al. v. BPXP Inc. et al.          13-02090
 323          Chenault, Ben, et al. v. Transocean, et al.          10-02638
 324           Cheramie, Don, et al. v. BPAPC, et al.              16-04088
        Cheramie, Jody v. BP Exploration & Production Inc., et
 325                                                               13-00958
                                 al.
 326          Cheramie, Rodney Jr. v. BPXP, Inc., et al.           13-00829
 327              Cheyenne Steel, Inc. v. BPXP et al.              13-02290
 328        Chicken Foot Development, Inc. v. BPXP et al.          13-02887
 329     Children's Multi-Specialty Group, LLC v. BPXP et al.      13-02095
        Christian Tennant Custom Homes of Florida, Inc. v. BP
 330                                                               14-00930
                                plc et al
 331           Christian, Gayle Weatherly v. BPXP, et al.          16-03858          Pro Se Plaintiff(s)
 332             Christian-Francis, Inc. v. BPXP et al.            16-03679
 333           Christopher Chaudoir v. BPXP, Inc., et al           13-01867
 334        Christopher Properties, Inc. v. BPXP, Inc., et al.     13-02159
        Chuck Coats d/b/a Chuck Coats Automotive v. BPXP,
 335                                                               16-06039
                                 Inc. et al
        Citizens' Capital Corporation; and subsidiary Citizens'
 336                                                               13-02665
                      Bank, Inc., v. BPXP Inc., et al.
             Citrin, Benjamin S, et al. v. BP Exploration &
 337                                                               13-01870
                          Production Inc., et al.
             Citrin, Benjamin S., et al. v. BP Exploration &
 338                                                               16-06310
                          Production Inc., et al.
 339                  Citrus Square Inc. v. BP, et al.             16-04142          Pro Se Plaintiff(s)
 340    City Blueprint and Supply Company v. BPXP Inc., et al.     13-01776
 341        City of Abbeville, Alabama v. BPXP, Inc., et al.       13-02641
 342        City of Anna Maria, Florida v. BPXP, Inc., et al.      13-03014
 343       City of Bay Minette, Alabama v. BPXP Inc., et al.       13-02664
 344               City of Bristol v. BPXP, Inc. et al.            13-02564
 345        City of Brundidge, Alabama v. BPXP Inc. et al.         13-02655
 346        City of Chickasaw, Alabama v. BPXP, Inc. et al.        13-06695
 347        City of Defuniak Springs, Florida v. BPXP et al.       13-02728
 348            City of Dothan Alabama v. BPXP et al               13-05556
 349            City of Dunedin, Florida v. BPXP et al.            13-01546
 350         City of Eufaula, Alabama v. BPXP Inc. et al.          13-02656
 351        City of Evergreen, Alabama v. BPXP, Inc., et al.       13-02666
         City of Foley Utilities Board d/b/a Rivera Utilities v.
 352                                                               13-05347
                             BPXP, Inc., et al
 353          City of Freeport, Florida v. BPXP, Inc., et al.      13-02729
 354        City of Gautier, Mississippi v. BPXP Inc., et. al.     13-05383


                                                           11
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 12 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

 355        City of Georgiana, Alabama v. BPXP Inc. et al.          13-02654
 356        City of Greenville, Alabama v. BPXP Inc. et al.         13-02883
 357              City of Gulfport v. BPXP, Inc., et al.            13-02611
 358         City of Hartford, Alabama v. BPXP, Inc. et al          13-06694
 359         City of Headland, Alabama v. BPXP Inc. et al.          13-02644
 360         City of Holmes Beach, Florida v. BPXP., et al.         13-02836
 361    City of Indian Rocks Beach, Florida v. BPXP, Inc., et al.   13-02824
 362         City of Luverne, Alabama v. BPXP Inc. et al.           13-02649
 363      City of Madeira Beach, Florida v. BPXP, Inc., et al       13-01296
 364             City of Marathon v. BPXP, Inc., et al.             13-02576
 365       City of Mexico Beach, Florida v. BPXP, Inc., et al       13-02741
 366        City of Monticello, Florida v. BPXP, Inc., et al.       13-02733
 367       City of Moss Point, Mississippi v. BPXP Inc., et al.     13-05382
         City of New Iberia, Louisiana, et al. v. BP Exploration
 368                                                                13-01967
                         & Production Inc., et al.
        City of New Orleans v. BP Exploration and Production,
 369                                                                11-00890
                                Inc., et al.
 370               City of Niceville v. BPXP, Inc., et al.          13-02554
 371     City of Ocean Springs, Mississippi v. BPXP Inc., et al.    13-05381
 372     City of Orange Beach, Alabama v. BPXP, Inc., et al.        13-02207
         City of Ozark Board of Education, Alabama v. BPXP
 373                                                                13-02642
                              Inc. et al.
 374         City of Palmetto, Florida v. BPXP, Inc. et al.         13-02837
 375      City of Pascagoula, Mississippi v. BPXP, Inc., et al.     13-05379
 376             City of Pensacola v. BPXP, Inc., et al.            13-02560
 377         City of Prichard, Alabama v. BPXP, Inc., et al.        13-02668
 378          City of Sarasota, Florida v. BPXP, Inc. et al.        13-02839
 379        City of Satsuma, Alabama v. BPXP, Inc., et al.          13-06696
 380         City of Slocomb, Alabama, v. BPXP Inc. et al.          13-02643
 381              City of St. Marks v. BPXP Inc., et al.            13-02734
          City of St. Pete Beach, Florida v. BP Exploration &
 382                                                                13-05359
                          Production Inc., et al.
 383      City of St. Pete Beach, Florida v. BPXP, Inc., et al.     13-05355
          City of St. Petersburg, Florida v. BP Exploration &
 384                                                                13-05361
                          Production Inc., et al.
 385       City of St. Petersburg, Florida v. BPXP Inc., et al.     13-05358
 386            City of Tallahassee v. BPXP Inc., et al.            13-02731
 387             City of Thibodaux v. BPXP, Inc. et. al.            13-01565
 388        City of Troy, Alabama et al. v. BPXP Inc. et al.        13-02891
 389           City of Venice, Florida v. BPXP Inc., et al.         13-01593


                                                              12
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 13 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

         C-IV Ventures, Inc. v. BP Exploration & Production
 390                                                                16-06335
                              Inc., et al.
 391       CJK Fab and Consulting, LLC v BPXP, Inc., et al.         13-02025
 392               Clam Key Seafood v. BPXP, et al.                 16-06282
 393                Clark, Jason v. BPXP, Inc. et al                16-06253
 394           Clay Oven, LLC, et al v. BPXP, Inc., et al           13-02391
 395            Clayborn, Benjamin v. BPXP Inc., et al.             13-01871
 396       Cleaner Conditions & Maintenance v. BP, et al.           16-04127          Pro Se Plaintiff(s)
 397              Clear Title, LLC v. BPXP Inc., et al.             13-01672
 398      Clearwater Marine Enterprises, Inc. v. BPXP et al.        16-03709
         Cleveland J Billiot, III General Contracting, Inc. v. BP
 399                                                                13-02134
                 Exploration & Production Inc., et al.
 400        Clipper Land Holdings, LLC v. BPXP, Inc. et al.         13-02184
        CMCO, LLC, et al. v. BP Exploration & Production Inc.,
 401                                                                16-03904
                                    et al.
 402            Coast Products LLC et al. v. BPXP et al.            16-06216
 403       Coast Seafood Corporation v. BPXP, Inc., et al           13-02257
         Coastal Community Insurance Agency of Northwest
 404                                                                13-02917
                   Florida, Inc. v. BPXP, Inc., et al
 405          Coastal Cottages, LLC v. BPXP, Inc. et al.            13-02190
        Coastal Environmental Operations, Inc. V. BPXP, Inc.
 406                                                                13-01217
                                 et al.
 407    Coastal Marina Management, LLC. v. BPXP, Inc., et al.       13-02717
 408          Coastal Product Service Inc. v. BPXP et al.           16-05947
 409            Coastal Rental, LLC et al. v. BPXP et al.           16-03752
 410             Coastal Title, Inc. v. BPXP Inc., et al.           13-01331
 411       Cochrane Technologies, Inc. v. BPXP Inc., et al.         13-01691
 412        Cocodrie Connection, Inc. v. BPXP, Inc. et al.          13-01243
 413            Coconut Cove Land, LLC v. BPXP et al.               16-03749
         Collection Bureau of Ft. Walton Beach, Inc. v. BPXP
 414                                                                13-04744
                              Inc. et al.
 415          Collier County, Florida v. BPXP Inc., et al.          13-02674
 416        Collinson & Company, Inc. v. BPXP Inc., et al.          13-02721
 417           Colorado Boxed Beef Co. v. BPXP, et al.              16-03738
 418      Columbia Street Seafood, LLC v. BPXP Inc., et al.         13-01540
 419                 Coman, David v. BPXP et al.                    16-05978
 420     Commodore Transportation, Inc. v. BPXP, Inc. et al.        13-02185
 421       Commonwealth National Bank v. BPXP et al.                13-05739
        Communicore, Inc. d/b/a Multicom Communications
 422                                                                13-01728
                    et al. v. BPXP Inc., et al.
 423       Community Bank, Destin v. BPXP Inc., et al.              13-02727


                                                            13
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 14 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

        Compass Rose Marina Joint Venture, LLC v. BP p.l.c.,
 424                                                               16-07151
                             et al.
 425         Concept Properties v. BPXP Inc., et al.               13-05377
 426    Consolidated Employee Organization Inc. v. BP, et al.      16-04114          Pro Se Plaintiff(s)
 427     Consolidated Management Service Inc v. BP, et al.         16-04109          Pro Se Plaintiff(s)
 428       Construction Managers, LLC v. BPXP, Inc., et al.        13-01219
 429          Contractors Group, LLC v. BPXP, Inc. et al           16-06012
 430         Cook Claim Services, Inc. v. BPXP, Inc., et al.       13-01250
            Cool Fish Seafood Market v. BP Exploration &
 431                                                               16-06518
                        Production Inc., et al.
 432       Cornerstone Community Bank v. BPXP Inc. et al.          13-02840
 433               Cornett Group Inc. v. BPXP et al.               13-05056
 434            Cornett, Robert A. v. BPXP, Inc., et al            13-01408
 435            Coteau Fire District v. BPXP Inc., et al.          13-01531
 436     Country Club Development, LLC v. BPXP, Inc., et al        13-02272
 437           County Road 20, LLC v. BPXP, Inc., et al            13-02297
 438            Coursen, William v. BPXP, Inc., et al.             13-02153
          Covington County Board of Education, Alabama v.
 439                                                               13-02886
                          BPXP Inc. et al.
 440        Cox Family Properties, LLC v. BPXP, Inc. et al.        13-02188
 441               CP Sales, LLC v. BPXP, Inc. et. al.             13-04986
 442             Crab's Express, Inc. v. BP P.L.C. et al.          16-05812
 443    Craft Farms Land Development, LLC v. BPXP, Inc., et al     13-02262
 444           Craft, Marcus L., et al. v. BP p.l.c., et al.       13-02612
        Craig Webre, Lafourche Parish Sheriff v. BPXP, Inc., et
 445                                                               13-01586
                                   al
 446           Crandall, Anastacia v. BPXP, Inc., et al.           13-02589
 447           Crawford, Clifford v. BPXP, Inc. et. al.            13-01023
        Crayton, Derek d/b/a Total Truck and Trailer, LLC, et
 448                                                               13-02613
                        al. v. BP p.l.c., et al.
 449              Creel, John v. BPXP, Inc., et al.                13-01040
           Crescent City Transportation, LLC., et al. v. BP
 450                                                               13-01972
                Exploration & Production Inc., et al.
 451         Croatian American Society v. BPXP, et al.             16-05925
 452      Cross Equipment, Incorporated v. BPXP, Inc., et al       16-03711
 453          Cross Services, Inc. v. BPXP, Inc., et al            16-03713
        Crossmar, Inc. d/b/a/ Cross Rentals, Inc. v. BPXP, Inc.,
 454                                                               16-03715
                                et al
 455           Crossroads Boring, Inc. v. BPXP et al.              16-06321
 456              Crossroads, LLC v. BPXP Inc. et al.              13-02256
 457         Crowson Group Holdings, LLC v. BPXP, et al.           16-03613


                                                            14
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 15 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

          Crowson, Cantrell and Pirtle Development, LLC v.
 458                                                              16-03616
                            BPXP Inc. et al
 459       Crystal Clear Properties, LLC v. BPXP, Inc. et al      16-03817
 460               CS Assets, LLC v. BPXP Inc. et al.             13-02539
 461         Cure Land Company, L.L.C. v. BPAPC, et al.           13-01712
        Currin Insurance & Investment Services, Inc. v. BPXP
 462                                                              13-02691
                               Inc., et al.
       Curtis, Barry A. v. BP Exploration & Production Inc., et
 463                                                              16-04232
                                   al.
        Curtis, Genevieve W. v. BP Exploration & Production
 464                                                              16-04221
                               Inc., et al.
        Curtis, Lisa Margaret v. BP Exploration & Production
 465                                                              16-04229
                               Inc., et al.
         Curtis, Martha Ann v. BP Exploration & Production
 466                                                              16-04217
                               Inc., et al.
         Curtis, W. Byron Jr. v. BP Exploration & Production
 467                                                              16-04226
                               Inc., et al.
       Custom Vacations Inc. d/b/a Custom Yacht Charters v.
 468                                                              16-05954
                BP Exploration & Production Inc., et al.
 469      Cutrer, Jason Christopher et al. v. BP P.L.C. et al.    12-00482
 470         Cypress Cove Lodge, LLC v. BPXP Inc. et al.          13-01662
 471        Cypress Cove Marina, Inc. v. BPXP, Inc., et al        13-01655
          Cypress Cove Peninsula Townhomes, LLC v. BPXP,
 472                                                              13-01675
                            Inc., et al.
 473            D & F Properties, LLC v. BP plc, et al.           16-06234
 474                D & L Rocks, LLC v. BPXP et al.               16-06037
 475             D & L Seafood, Inc. v. BP plc, et al.            16-05734
 476         D&B Marine Services, LLC v. BPXP Inc. et al.         13-01628
 477             D&H Outfitters v. BP plc, et al                  10-01556
        D&H Properties, LLC v. BP Exploration & Production,
 478                                                              13-00471
                            Inc., et al.
 479      D&L Communications, Inc. v. BPXP, Inc. et al.           16-06378
 480             D&M Crabs, Inc. v. BPXP, Inc., et al.            13-00920
 481        D. Ditcharo Jr. Seafood, LLC v. BP p.l.c., et al.     16-05725
 482             Daigle, Blaine A. v. BPXP Inc. et al.            13-01369
 483      Dailey, Wayne d/b/a Dailey Rentals v. BPXP, et al.      16-06357
 484             Daily Growth Co., Inc. v. BPXP et al.            16-05480
 485          Dale County, Alabama v. BPXP, Inc. et. al.          13-02880
 486               Dalton James v. BPXP Inc. et al.               13-01873
 487             D'ambrosio, Dianne v. BPXP, et al.               16-06289
 488                 Damore, Karin v. BPXP et al.                 16-06081
 489     Dancaescu, Alexander J. Leason v. BPXP, Inc., et al      13-02689


                                                          15
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 16 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                          Docket #   Pro Se Plaintiff(s) in this Case?

 490        Dancaescu, Maria Olga A. v. BPXP Inc., et al.         13-02692
 491          Danco Operations, L.L.C. v. BPXP Inc. et al         13-01584
 492              Dardar, Charles v. BPXP, Inc. et al.            16-05964
 493     Dat's Kajun Seafood and Bar LLC v. BPXP, Inc., et al.    16-04085
          Dauphin Island Park and Beach Board of Mobile
 494                                                              13-02253
                      County v. BPXP Inc. et al.
 495      Dauterive Hospital Corporation v. BPXP Inc. et al.      13-02427
 496        Dauterive Physicians, LLC v. BPXP Inc., et al         13-02101
        Dave Adams Yacht Sales, Inc., d/b/a Premier Yacht &
 497                                                              13-01297
                      Ship v. BPXP, Inc. et al.
 498              Dave, Amar v. BPXP, Inc., et al                 13-02058
 499             Davidson, Christopher v. BPXP et al.             16-06202
 500               Davis, Arnold v. BPXP, Inc., et al.            13-01044
 501              Davis, Beverly et al. v. BPXP et al.            16-03844
 502         Davis, Christopher Kevin, Sr. v. BPXP et al.         16-05062
 503             Davis, William B. v. BPXP, Inc. et. al.          13-02060
 504            Davison Fuels, Inc. v. BPXP Inc. et al.           13-02259
 505        Davison Oil Company, Inc. v. BPXP, Inc. et al.        13-02175
 506              DBI Marine, LLC v. BPXP Inc. et al.             13-02276
 507         DCR Mortgage Partners III, LP v. BPXP et al.         13-05987
 508             December, Chris et al. v. BPXP et al.            16-03790
 509         Decor Design Center, Inc. v. BPXP, Inc. et al        16-04781
 510      Deep Blue Subsea Services, LLC. v BPXP, Inc. et al.     13-01323
 511              Deep Splash, Inc. v. BP XP et al.               16-03677
        Deer Lake Development Company, LLC v. BP p.l.c. et
 512                                                              13-02368
                                al.
 513              Defto Corp., v. BPXP, Inc., et al               13-01008
 514           Delaneuville, Wade v. BPXP, Inc. et. al.           13-02035
 515             Delatte, Michael v BPXP, Inc., et al             13-01015
 516              Delcor USA, Inc. v. BP p.l.c. et al.            13-02614
 517           Delmas Shirley et al. v. BPXP Inc et al            13-02781
        Demmas, George d/b/a/ Demmas Financial v. BPXP,
 518                                                              13-01827
                             Inc. et al.
        Dennis Fussell d/b/a Graceland Portable Buildings v.
 519                                                              16-11861
                          BPXP, Inc., et al.
 520             Dennis, Scott v. BPXP, Inc. et. al.              13-02049
 521          Denson, Elijah, Jr., et al. v. BP p.l.c., et al.    12-00793
 522           DeoGracias, William v. BPXP, Inc. et al            16-06010
 523              Deroche, Anna v. BPXP, Inc. et al               17-06038
 524           DHL Enterprises, Inc. v. BPXP, Inc. et al.         16-07258


                                                             16
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 17 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

 525      Diamond Gasoline Stations, Inc. v. BPXP Inc. et al.      13-01534
 526               Diamond, Keith v. BPXP, Inc. et al.             13-01779
            Diamondhead Casino Corporation et al. v. BP
 527                                                               13-05384
                  Exploration & Production Inc., et al.
           D'Iberville Cold Storage, Inc. v. BP Exploration &
 528                                                               16-05436
                          Production Inc., et al.
 529          D'Iberville Dock & Ice, LLC v. BP p.l.c., et al.     16-05443
 530              Dickinson, Joan v. BPXP, Inc. et. al.            13-02199
 531       Dill Land Services, Inc., et al v. BPXP, Inc., et al.   13-01957
 532        Direct Fuel Transport, LLC v. BPXP, Inc. et al.        13-02202
       Direct USA, Inc. v. BP Exploration & Production Inc., et
 533                                                               16-05971
                                   al.
 534          Directional Road Boring Inc. v. BPXP et al.          13-02163
        Dive and Rescue Educators, Inc. v. BP Exploration &
 535                                                               16-06870
                         Production Inc., et al.
        Dive One Inc. d/b/a Scuba West v. BP Exploration &
 536                                                               16-06556
                         Production Inc., et al.
 537               Dixie Mill, LLC v. BPXP, Inc. et al             16-03985
        Do, Yen et al. v. BP Exploration & Production Inc., et
 538                                                               13-04756
                                   al.
 539        Doerle Food Services, LLC v. BPXP, Inc., et al.        13-01495
        Dog River Marina and Boat Works, Inc. v. BPXP, Inc.,
 540                                                               13-01192
                                  et al.
 541         Dominick's Seafood, Inc. v. BPXP Inc. et al.          13-02270
 542              Dorn, Martin v. BPXP, Inc., et al.               13-01194
          Dorothy Brent Lewis, Rep. of the Estate of Dudley
 543                                                               16-06672
                       Lewis, III v. BPXP et al.
 544     Double Eagle Energy Services, LLC v. BPXP Inc. et al.     13-02363
 545          Doucet & Adams, Inc. v. BPXP, Inc., et al.           13-01061
 546                Dowdy, Sr. Roger v BPXP, et al.                13-01068
 547               Drake, Elaine v. BPXP, Inc. et al.              13-02228
 548              Drieling, Danny v. BPXP Inc., et al.             13-02593
 549            Drieling, Joseph Scott v. BPXP, Inc. et al.        13-02594
          Driftwood & Vine, LLC, et al. v. BP Exploration &
 550                                                               13-02055
                          Production Inc., et al.
 551     Drilling Compliance Services, Inc. v. BPXP, Inc. et al.   13-02089
 552      Drilling Risk Management, Inc. v. BPXP, Inc., et al.     13-05145
          Drummond Community Bank v. BP Exploration &
 553                                                               13-02686
                         Production Inc., et al.
 554            Duarte-Herrera, Rudy v. BPXP, Inc., et al.         13-02073
        Ducimetiere-Monod, Olivier, et al. v. BP Exploration &
 555                                                               16-06240
                         Production Inc., et al.


                                                            17
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 18 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

 556      Dufour, Laskay & Strouse, Inc. v. BPXP, Inc., et al.      13-02079
 557              Duhame, Daniel v. BPXP, Inc., et al               13-01877
 558             Dunlop Jr., John v. BPXP, Inc. et al.              13-02590
             Duong Kong, et al. v. BP America Production
 559                                                                13-00605
                          Company, et al.
 560              Duong, Ana v. BPXP, Inc., et al.                  13-02592
 561               Dupre Jr., Lionel v. BPXP et al.                 16-06221
           Dustin Gulf Seafood, et al. v. BP Exploration &
 562                                                                14-00359          Pro Se Plaintiff(s)
                       Production Inc., et al.
 563             Dykes, Charles v. BPXP, Inc., et al.               13-02067
        Dynamic Contract & Consultant Services, LLC, v. BPXP,
 564                                                                13-01705
                              Inc., et al
 565    Dynamic Production Services, Inc. v. BPXP, Inc. et. al.     13-01214
 566       Dzwonkowski Joseph, III et al v. BPXP Inc. et al.        13-02327
 567         Eagle Marine Services, Inc. v. BPXP Inc. et al.        13-02477
 568               Earl Henry, Jr. v. BPXP Inc., et al.             13-00817
 569             Earthfriends Inc. et al. v. BPXP et al.            16-06877
 570        East Brewton Seafood, LLC v. BPXP, Inc. et al.          13-02662
         East Central Harrison County Public Utility District v.
 571                                                                13-02585
                              BPXP et al.
 572                  East End, LLC v. BPXP et al.                  13-02425
 573        East Shore Land Development v. BP plc, et al            10-03078
 574     Eastern Shipbuilding Group, Inc. v. BPXP, Inc., et al.     13-02930
 575            Eastman, Richard et al. v. BPXP et al.              13-01173
         Eastpoint Lands, LLC v. BP Exploration & Production
 576                                                                16-07361
                               Inc., et al.
 577           Edison National Bank v. BPXP, Inc., et al            13-03010
            Edward Wisner Donation v. BP Exploration &
 578                                                                13-01971
             Production Inc., et al. [fee dispute remains]
 579               Edwards Jared v. BPXP Inc. et al                 13-01995
 580               Eichler, David v. BPXP, Inc. et. al.             13-01997
 581                 Ekel 2, LLC v. BPXP, Inc., et al               13-02414
 582              Elias, Louis et al. v. BP P.L.C. et al.           16-06283
 583          Elite Development, LLC v. BPXP, Inc., et al           13-02317
 584                 Ellis, Michael v. BPXP, Inc. et. al.           13-01179
        Emerald Coast of Delaware Inc. d/b/a Emerald Coast,
 585                                                                16-06478
         Inc., et al. v. BP Exploration & Production Inc., et al.
          Emerald Coast Partners, LLC d/b/a/ Freedom Walk
 586                                                                13-02707
                         Project v. BPXP, Inc. et al.
        Encalade, Byron, et al. v. BP Exploration & Production
 587                                                                13-01609
                                 Inc., et al.



                                                            18
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 19 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

        Encalade, Stanley v. BP Exploration & Production Inc.,
 588                                                               13-01941
                                 et al.
 589              Endres, Michael v. BP P.L.C et al.               16-07143
 590        Energy Drilling Fluids, LLC v. BPXP, Inc. et. al.      13-04823
 591          Englehart Energy, Inc. v. BPXP, Inc., et al.         13-02076
 592              English, Jeffrey v. BPXP, Inc., et al            13-02001
 593     Escambia County School District v. BPXP, Inc. et al.      13-02712
 594             Escambia County v. BPXP, Inc., et al.             13-02562
 595               Esponge, Coby, et al. v. BP p.l.c               12-00988
         Estate of William Patrick Kinser v. BP Exploration &
 596                                                               16-06220
                         Production Inc., et al.
 597          Evans, Larry Keith et al. v. BPXP, Inc. et al.       16-04695
        Executive Vision, Inc. v. BP Exploration & Production
 598                                                               16-07145
                               Inc., et al.
 599       Expert E&P Consultants, LLC v. BPXP Inc., et al         13-01226
 600               Eye Dox, Inc. v. BPXP, Inc., et al.             13-02096
 601            Eymard Homes, Inc. v. BPXP, Inc. et al.            13-02182
 602     EZF, LLC D/B/A Attiki Bar and Grill v. BPXP Inc., et al   13-01755
 603     F&Y, Inc. v. BP Exploration & Production Inc., et al.     16-06211
        Fabacher, Inc. v. BP Exploration & Production Inc., et
 604                                                               16-04051
                                  al.
 605       Fab-Weld Contractors, Inc. v. BPXP Inc., et al.         13-01291
 606        Fairwinds International, Inc. v. BPXP Inc., et al      13-01435
        Falgout Corporate Holdings, LLC, et al v. BPXP, Inc., et
 607                                                               13-01590
                                  al.
 608      Farm Catch Catfish Processors, Inc. v. BPXP et al.       13-01232
             Farmer Boys Catfish Kitchens Intl, Inc v. BP
 609                                                               16-09238
                 Exploration & Production Inc., et al.
 610             Farrell, Robert A. v. BPXP, Inc. et al            16-06431
 611       Fast 1 Transportation, LLC v. BPXP, Inc. et al.         13-02125
        FCCI Mutual Insurance Holding Company v. BP p.l.c.,
 612                                                               16-06086
                               et al.
 613         Feasible Concepts, Inc. v. BPXP, Inc. et al.          13-02552
 614             Feelgoodz, L.L.C. v. BPXP, Inc., et al.           13-01361
 615              Fenton, Michael v BPXP, Inc., et al.             13-01998
 616               Ferran, Rene v. BPXP, Inc., et al               13-02093
            Fethke, Shannon Walter v. BP Exploration &
 617                                                               16-04612
                        Production Inc., et al.
           Fetterman, Joseph B., et al. v. BP Exploration &
 618                                                               13-02370
                        Production Inc., et al.
 619              Finch, Ricky Wayne v. BPXP et al.                16-04437



                                                           19
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 20 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

           Fire Protection Service, Inc. a/k/a Fire Protection
 620                                                                13-01758
                 Service, Inc. of Texas v. BP, p.l.c. et al.
        First Baldwin Bancshares, Inc., et al. v. BP Exploration
 621                                                                13-02720
                         & Production Inc., et al.
 622          First City Bank of Florida v. BPXP, Inc. et al.       13-02700
 623           First Community Bank v. BPXP, Inc. et al.            13-02210
 624     First National Bank of Crestview v. BPXP, Inc. et al.      13-02702
            First Northwest Holding Company, et al. v. BP
 625                                                                13-02713
                  Exploration & Production Inc., et al.
        First State Bank of the Florida Keys Holding Company
 626                                                                13-02746
                        et al. v. BPXP, Inc. et al.
 627              Fischer Hugo et al. v. BPXP Inc et al.            13-02219
 628    Fisherman’s Cove at Key Largo, LLC v. BPXP, Inc. et al.     13-02945
 629       Fisherman's Cove Resort, LLC v. BPXP, Inc. et al.        13-02910
 630     Flange Skillets International, Inc. v. BPXP Inc., et al.   13-02424
 631       Florencia Development, Inc. v. BPXP, Inc., et al         13-02201
 632       Florida First City Banks, Inc. v. BPXP, Inc., et al.     13-02555
 633      Florida Oil Holdings, LLC, et al. v. BPXP Inc., et al.    13-01180
            Florida Seafood Properties, St. Pete, LLC v. BP
 634                                                                13-02274
                 Exploration & Production Inc., et al.
         Floridian Construction and Development Company,
 635                                                                16-04212
                           Inc. v. BPXP et al.
 636                   Flot, Tonja v. BPXP, et al.                  16-03849
 637    Floyd Floyd Pearce of Beaumont, LP v. BPXP, Inc., et al     13-01370
 638          Floyd, Floyd & Sons, LLC v. BPXP Inc., et al          13-01382
        Floyd, Floyd, Pearce of Beaumont, et al. v. BP p.l.c., et
 639                                                                10-03116
                                  al.

 640    Floyd's Restaurant of Pearland, Inc. v. BPXP, Inc. et al.   13-01427

 641             FNBT.COM Bank v. BPXP, Inc. et. al.                13-02698
 642              Foley South, LLC v. BPXP, Inc., et al             13-02263
 643                Folse, Roy J. v. BPXP, Inc., et al.             13-02062
 644                 Folsom Corp v. BPXP et al.                     16-03937
        Food Parade, Inc. v. BP Exploration & Production Inc.,
 645                                                                16-09676
                                 et al.
 646             Footprints, LLC v. BPXP, Inc., et al               13-02191
 647          Fort Beauregard, L.L.C. v. BPXP Inc., et al.          13-01144
 648    Fort Morgan Paradise Joint Venture v. BPXP, Inc., et al     13-02267
          Fort Walton Beach Medical Center, Inc. d/b/a Fort
 649                                                                13-02875
           Walton Beach Medical Center v. BPXP, Inc., et al
         Fort Walton Development Partners, LLC v. BPXP, Inc.
 650                                                                13-02706
                               et. al.


                                                           20
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 21 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 651           Foster Poultry Farms v. BPXP, Inc., et al            13-02124
 652     Foundational Financial Services, Inc. v. BPXP, et al.      16-04110
 653              Fountain, Eugene v. BPXP Inc., et. al.            13-01050
         Four Corners of Excellence, Inc. d/b/a Administrative
 654                                                                16-04708
                    Concepts Corp. v. BP p.l.c., et al.
 655               Fradella, Tonya v. BPXP, Inc., et al.            13-00851
        Franklin, Albert v. BP Exploration & Production Inc., et
 656                                                                13-01934
                                    al.
          Freedman, Zachary v. BP Exploration & Production
 657                                                                13-01001
                                Inc., et al.
 658            Freedom Bank of America v. BPXP et al               13-05469
        Freeport 860, LLC v. BP Exploration & Production Inc.,
 659                                                                16-03945
                                  et al.
 660              Freeport RVC, LLC v. BPXP, Inc., et al            13-03022
            Freeport, 860 d/b/a Hammock Bay, et al. v. BP
 661                                                                13-02300
                  Exploration & Production Inc., et al.
           Frelich, Vincent, et al. v. BP America Production
 662                                                                12-01295
                             Company, et al.
            Friedlander, Gregory, et al. v. BP Exploration &
 663                                                                13-01245
                         Production Inc., et al.
 664            Frost, Lawrence N., III v. BPXP, Inc. et al.        16-05546
 665              Fruge, John, et al. v. BP p.l.c., et al.          10-01752
 666          Full Metal Roofing, Inc. v. BPXP, Inc. et al          13-02595
 667            Fumero, Lazaro R. v. BPXP Inc., et. al.             13-01801
 668         Fumero-Lopez, Dionisio v. BPXP Inc., et. al.           13-01796
 669      Furniture Leasing Corporation v. BPXP Inc., et. al.       13-01354
 670              G. Marine, Inc. v. BPXP Inc., et. al.             13-01396
 671        G.I. Development, L.L.C. v. BP, P.L.C., et. al.         13-01751
        G.W.B. Enterprises, Inc. d/b/a Richard's Conoco v. BP
 672                                                                13-01402
                             p.l.c., et al.
 673        Gabbett, Ronald, et. al. v. BPXP Inc., et. al.          13-01575
 674           GAC Contractors, Inc. v. BPXP, Inc., et al.          13-02920
 675                Gaile, Belinda v. BP p.l.c., et al.             16-06117
 676             Gaines Title, Inc. v. BPXP, Inc. et. al.           13-02218

 677    Galjour, Kim v. BP Exploration & Production Inc., et al.    16-06027

 678             Galliano, Joseph et al. v. BPXP et al.             16-03846
 679             Gallo, Corliss, et al. v. BP p.l.c., et al.        10-02795
 680               Game Palace, Inc. v. BPXP, et al.                16-03812
 681             Gan of Bonita, Inc. v. BPXP Inc. et al.            13-02672
 682        Gangi Shrimp Company, LLC v BP P.L.C., et al.           13-01117



                                                               21
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 22 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

        Garcia Enterprises, Inc. d/b/a Quality Seafood et al. v.
 683                                                               13-02788
                              BPXP et al.
        Garden Park Hospitalist Program, LLC v. BPXP, Inc., et
 684                                                               13-02108
                                   al.
 685    Garden Park Physician Group, Inc. v. BPXP Inc. et. al.     13-02105
 686             Gaskins, Matthews v. BP p.l.c., et al.            10-02672
 687             Gaspard, Marvin v. BPXP, Inc. et al.              16-07265
 688            Gates, Anthony J. v. BPXP, Inc., et al.            13-01831
 689            Gateway America v. BPXP, Inc. et. al.              13-02774
        Gator Equipment Rentals of Fourchon LLC v. BPXP, et
 690                                                               16-03686
                               al.
 691    Gator Equipment Rentals of Iberia, LLC v. BPXP, et al.     16-03687
 692         Gator Equipment Rentals, LLC v. BPXP, et al.          16-03685
 693       Gauci v. BP Exploration & Production Inc., et al.       16-06951
         Gauci's Custom Building and Developing LLC et al. v.
 694                                                               16-07048
                             BPXP et al.
        Gautier Family Sports Resort and Marina, LLC v. BPXP,
 695                                                               13-05374
                              Inc. et al.
 696            Gautreaux, Scott D. v. BPXP, Inc., et al.          13-01426
 697          GCF Ventures, LLC et al v. BPXP Inc. et al.          13-02913
 698       Gengiz Khan Restaurant, Inc. v. BPXP Inc. et al.        13-02932
 699             Gentry, Michael v. BPXP Inc., et al.              13-00990
        George, Pamela v. BP Exploration & Production, Inc.,
 700                                                               13-00850
                               et al.
 701       George's Water Sports, Inc. v. BPXP Inc. et al.         13-02278
         Georgia Association of Physicians Assistants Inc. v.
 702                                                               16-05976
                            BPXP, et al.
 703         Gianfranseco, Robert v. BPXP Inc., et. al.            13-00980
 704             Gibson, Joshua R. v. BPXP, Inc. et al.            13-00940
 705             Gilbreath, Janice v. BPXP, Inc. et. al.           13-05084
 706             Glaze, Sharon M. v. BPXP, Inc., et al             13-03020
 707       GLD Food Distributors, Inc. v. BPXP, Inc., et al.       13-02909
         Glendinning, James v. BP Exploration & Production
 708                                                               16-04747
                             Inc., et al.
 709     Global Custom Decorating, Inc. v. BPXP, Inc., et al       13-02426
 710    Global Employment Services, Inc. v. BPXP, Inc. et. al.     13-02752
 711             Global Southern, LLC v. BPXP, et al.              16-05724
 712       Godfathers Restaurants, LLC v. BPXP, Inc., et al.       13-01436
 713           Golden Seafood, Inc. et al. v. BPXP et al.          16-05977
 714              Golubitsky, Leo v. BPXP, Inc. et. al.            13-02077
 715         Gondrella, Frederick, et al. v. BP p.l.c., et al.     16-06213


                                                            22
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 23 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

        Gonsalves, Andy v. BP Exploration & Production Inc.,
 716                                                                16-06369
                               et al.
 717              Gonzo Island LLC v. BPXP, et al.                  16-06593
 718          Good Earth Builders, Inc. v. BP, PLC, et al.          16-07082
 719    Gordon Reed and Associates II, LLC v. BPXP, Inc. et. al.    13-04825
 720      Gordon Reed and Associates Inc v. BPXP Inc. et al         13-05269
 721            Gore, Woodrow W. v. BPXP, Inc. et al.               16-04064
 722                   Gorta, Rob v. BPXP, et al.                   16-04076
 723      Graham Fisheries Incorporated v. BPXP Inc. et al.         13-02258
 724      Graham Shrimp Company, Inc. v. BPXP Inc. et al.           13-02247
 725       Grand Isle Port Commission v. BPXP, Inc., et al          13-01336
        Graves Charles, et al. v. BP Exploration & Production
 726                                                                13-02260
                               Inc., et al.
 727            Gray Taxidermy, Inc. v. BPXP et al.                 16-06512
 728                   Gray, Carol v. BPXP et al.                   16-03902
 729           Gray, Morris, et al. v. BPXP, Inc., et al.           13-02347
         Great Southern Dredging, Inc. v. BP Exploration &
 730                                                                13-01732
                      Production Inc., et al.
 731        Green Acres Development, LLC v. BPXP et al.             16-03959
         Green Marine & Industrial Equipment, Inc. v. BPXP,
 732                                                                13-01233
                             Inc., et. al.
 733             Green, Christopher v. BPXP, et al.                 16-04578
 734         Greenfield Partners, LLC v. BPXP, Inc. et al.          16-03762
 735      Greenwell Springs Marine, Inc. v. BPXP. Inc., et al       13-02071
 736              Griffin, Edward v. BPXP Inc., et. al.             13-01103
 737             Griffith Jr., James S. v. BP p.l.c., et al.        16-04778
 738              Griffith, Kayce Lynn v. BPXP, et al.              16-04863
 739                Grillo, Vincent v. BPAPC, et al.                16-04086
 740     Grits Gresham Shooting Club, Inc. v. BPXP, Inc. et al.     16-03857
        Groark, Julie C. v. BP Exploration & Production, Inc. et
 741                                                                16-06271
                                    al
 742               GSW Holdings, LLC v. BPXP, et al.                16-06353
 743                 Guess, Connie v. BPXP et al.                   16-03889
             Guest, Thomas E., et al. v. BP Exploration &
 744                                                                16-03886
                       Production Inc., et al.
 745            Guidry, Anthony v. BPXP Inc., et al.                13-01680
 746             Guidry, Elwin Jr. v. BPXP, Inc., et al.            13-00953
 747             Guidry, Michael v. BPXP, Inc., et al.              13-01390
        Gulf Coast Agricultural and Seafood Co-Op v. BP p.l.c.,
 748                                                                16-05782
                                 et al.
 749       Gulf Coast Community Bank v. BPXP, Inc., et al.          13-02561


                                                               23
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 24 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                         Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

 750          Gulf Coast Condos, LLC v. BPXP, Inc. et al.          16-03851
 751       Gulf Coast Crew Boats, LLC v. BPXP, Inc., et al         13-05146
         Gulf Coast Entertainment, LLC v. BP Exploration &
 752                                                               13-02121
                        Production Inc., et al.
 753          Gulf Coast Marine, LLC v. BPXP, Inc., et al.         13-01118
         Gulf Coast Motor Sales, Inc. d/b/a Palmer’s Airport
 754                                                               13-02479
                       Toyota v. BPXP Inc. et al.
         Gulf Coast Restaurants Inc. d/b/a Giuseppis Wharf
 755                                                               16-05882
           Inc. v. BP Exploration & Production Inc., et al.
         Gulf Copper & Manufacturing Corporation v. BPXP,
 756                                                               16-03930
                              Inc. et al.
 757       Gulf County, Florida, et al. v. BPXP, Inc., et al.      13-02898
 758             Gulf Crown Seafood v. BP plc, et al               10-01344
 759                Gulf Fish, Inc. v. BP plc, et al.              16-05508
 760     Gulf Highlands Development, LLC v. BPXP Inc. et al.       13-02293
 761         Gulf Land Development v. BPXP Inc., et al.            13-01208
 762        Gulf Pride Enterprises, Inc. v. BPXP Inc. et al.       13-02279
 763    Gulf Pride Seafood of Franklin, LLC v. BPXP, Inc. et al.   13-01205
 764         Gulf Sand and Gravel, Inc. v. BPXP, Inc. et al        13-06554
 765      Gulf South Ocean Towing, LLC v. BPXP Inc., et. al        13-01063
 766         Gulf South Services, Inc. v. BPXP, Inc. et al.        13-01241
 767            Gulf Wholesale, Inc. v. BPXP Inc. et al.           13-02316
 768      Gulf Wind Management, LLC v. BPXP, Inc., et al.          13-02557
 769            Gusman, Marlin N. v BPXP, Inc., et al.             13-01994
         Guthrie, Rafle, et al. v. BP Exploration & Production
 770                                                               13-02803
                                Inc., et al.
 771              Hackel, Gilman et al. v. BPXP et al.             13-02192
 772             Haffner, Richard, v. BPXP, Inc., et al            13-02353
 773                Hail, Gene W. v. BP plc, et al.                16-03924
            Hall, James Clifton, et al. v. BP Exploration &
 774                                                               13-02220
                        Production Inc., et al.
 775                  Hall, Mark v. BPXP et al.                    16-06764
        Hamann, David, et al. v. BP Exploration & Production
 776                                                               13-00835
                              Inc., et al.
 777         Hamburger, Paul et al. v. BPXP, Inc. et al.           16-03841
          Hammer Management, Inc. d/b/a Neon Moon v.
 778                                                               16-04087
                             BPAPC, et al.
 779       Hancock County, Mississippi v. BP p.l.c., et al.        13-02780
        Hancock Holding Company et al. v. BP Exploration &
 780                                                               13-02718
                        Production Inc., et al.
 781    Hancock Water and Sewer District v. BPXP Inc., et al.      13-02779



                                                           24
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 25 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

         Hanuman, Inc. d/b/a/ Super 8 Motel v. BPXP, Inc. et
 782                                                                13-02149
                                al.
 783        Harbour House Crabs, Co. v. BPXP, Inc. et al.           13-01980
 784           Harrell, James G. Jr. v. BPXP Inc., et al.           13-01199
         Harrington Mobile Properties, LLC et al. v. BPXP Inc.
 785                                                                13-02282
                                et al.
 786               Harris, Lora v. BPXP, Inc. et al.                13-02596
 787             Harris, Sylvester v. BPXP, Inc. et. al.            13-01191
 788              Harrison, Joseph C. v. BPXP, et al.               16-06596
 789           Hartman, Daniel Roy v. BPXP, Inc. et al.             16-04434
 790                 Hatten, James v. BPXP, et al.                  16-06444
 791        Hattie Marine Services, LLC v. BPXP, Inc. et al.        16-03868
 792               Hawthorne, Willie v. BPXP et al.                 16-06255
 793                 Hayden, Hugh v. BPXP et al.                    16-06106
 794             Hayes, Sylvester v. BPXP, Inc., et al              13-01999
 795              Hayward, Albert v. BPXP Inc. et al.               13-01486
 796              Hazlett, Jeremy v. BPXP, Inc. et al.              13-02094
 797       HBR Development II, Limited v. BPXP, Inc., et al.        13-02708
 798            Head (H/M) II, LLC v. BPXP, Inc. et. al.            13-02217
 799           Head Companies, LLC v. BPXP Inc. et al.              13-02280
 800             Healthfile, Inc. v. BPXP Inc., et al.              13-02923
        Healthpoint Medical Group of Panama City Beach, PA
 801                                                                13-02903          Pro Se Plaintiff(s)
                        v. BPXP Inc., et al.
 802            Heathcock, Walter v. BPXP Inc. et al.               13-01692
 803                Hebert, Ted v. BPXP, Inc., et al                13-00839
 804         Hedgecock Electric, Inc. v. BPXP, Inc., et al.         13-02705
 805                 Heidi, Inc. v. BPXP, Inc., et al               13-02421
        Heigle, Kevin G., et al. v. BP Exploration & Production
 806                                                                16-03805
                                Inc., et al.
 807     Heil, Gary v. BP Exploration & Production Inc., et al.     16-07049
 808              Heliworks, Inc. v. BPXP, Inc., et al              13-02716
        Henry A. Anderson d/b/a Clark's Seafood v. BP P.L.C.
 809                                                                16-05996
                                et al.
 810         Henry County, Alabama v. BPXP, Inc. et. al.            13-02877
        Henshaw, Carol v. BP Exploration & Production Inc.,
 811                                                                16-05450
                                et al.
        Heritage First Bancshares, Inc., et al. v. BPXP, Inc., et
 812                                                                13-02659
                                  al.
 813         Herman, Michael et al. v. BPXP, Inc., et al.           13-01339
           Hernandez Ironworks, LLC v. BP Exploration &
 814                                                                16-06355
                        Production Inc., et al.


                                                           25
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 26 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

        Herrera, Carolyn, et al. v. BP Exploration & Production
 815                                                               16-04884
                               Inc., et al.
 816     HGGB, LLC v. BP Exploration & Production Inc., et al.     13-02197
 817             Hickey, Sean M. v. BPXP, Inc., et al.             13-02661
 818       High Tide Development, LLC v. BPXP, Inc. et al.         16-03759
 819           Highland Holdings, Inc. v. BPXP Inc. et al          13-02827
 820           Highland Hotels, LLC v. BPXP Inc., et al.           13-02904
       Hi-Liner Fishing Gear and Tackle, Inc. v. BP Exploration
 821                                                               16-04555
                       & Production Inc., et al.
        Hillsborough County Aviation Authority v. BPXP, Inc.,
 822                                                               13-03015
                                 et al
       Hillsborough County Board of County Commissioners
 823                                                               13-02916
                            v. BPXP et al.
 824             Hit Sum To Me LLC v. BP p.l.c., et al.            16-04709
 825               Hodges, Mark v. BPXP, Inc. et al.               13-01027
 826    Holcomb v. BP Exploration and Production, Inc., et al.     16-06226
 827              Holiday Isle, LLC v. BPXP Inc., et al.           13-02543
 828              Holyfield, Joyce v. BPXP, Inc., et al.           13-02597
 829             Holyfield, Sydney v. BPXP, Inc. et al.            13-02608
 830        Honaker Automotive, LLC v. BPXP, Inc. et al            16-04656
        Hookup & Pipeline Construction, Inc. v. BPXP Inc. et
 831                                                               13-02172
                                 al.
        Hookup & Pipeline Construction, Inc. v. BPXP, Inc., et
 832                                                               13-02176
                                 al.
 833            Hooters II, Inc. v. BPXP Inc. et al.               13-02830
 834              Hooters III, Inc. v. BPXP Inc., et al.           13-02835
 835    Hooters Management Corporation v. BPXP, Inc., et al.       13-02829
 836      Hooters of North Tampa, Inc. v. BPXP, Inc. et al.        13-02834
         Houma Area Convention & Visitors Bureau v. BPXP,
 837                                                               13-01618
                              Inc., et al.
        Housing Authority of the City of Prichard v. BPXP, Inc.,
 838                                                               13-02669
                                et al.
 839           Houston Carton, Inc. v. BPXP Inc. et al.            13-02348
 840      Houston Seafood Company, Ltd v. BP P.L.C. et al.         16-05728
 841            Howard, Alan et al. v. BPXP, Inc., et al           16-03897
         Howery, Jennifer (the sole surviving heir of Robert
 842                                                               13-02091
         Callahan) v. BP Exploration & Production Inc., et al.
 843          Howley, Michael et al. v. BPXP, Inc. et al.          16-11865
 844            Hubbard, Marcel S. v. BPXP, Inc., et al.           13-01783
 845      Hudson Holding Company, LLC v. BPXP Inc. et al.          13-02929
 846               Hulsey, Joe F. v. BPXP, Inc. et al.             13-00988
 847                   Hults, Jean v. BPXP et al.                  13-02012

                                                            26
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 27 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

           Humble Lodging, LLC , et al. v. BP Exploration &
 848                                                                13-05385          Pro Se Plaintiff(s)
                      Production Inc., et al.
 849           Hunter, Gaston Erik v. BPAPC et al.                  16-06203
 850               Hutnick, Joseph Jr. v. BPXP, et al.              16-06759
 851            Imaex Trading Co. v. BPXP Inc. et al.               13-02344
          Imaging Services of Louisiana LLC d/b/a LaFayette
 852                                                                13-02111
                    Imaging Center v. BPXP et al.
 853        Impact Properties VII, LLC v. BPXP, Inc., et al.        13-02844
 854         Imperial Trading, Co., LLC v. BPXP Inc. et al.         13-02137
 855            Indian Beach Ventures LLC v. BP, et al.             16-04145          Pro Se Plaintiff(s)
 856       Industrial Diesel Service, LLC v. BPXP, Inc., et al.     13-01597
        Infinity Blu Development, LLC, et al. v. BP Exploration
 857                                                                16-06303
                        & Production Inc., et al.
 858    Inland Seafood Corp & Subsidiaries v. BPXP, Inc., et al.    13-02065
         Integrated Machine Works Holding Company v. BP
 859                                                                16-06112
                                PLC et al
           Integrity Investigations, Inc. d/b/a Terrell Miceli
 860                                                                16-07301
                    Investigations v. BP P.L.C. et al.
 861         Intercoastal Coating Systems Inc. v. BP, et al.        16-04128          Pro Se Plaintiff(s)
 862           Interim Land Co., Inc. v. BPXP Inc. et. al.          13-02180
 863     International Assurance, Inc. et al. v. BPXP Inc., et al   13-01238
         International Oceanic Enterprise of Alabama, Inc. v.
 864                                                                16-05732
                              BP p.l.c. et al.
           Intimidator Sportfishing, Inc. v. BP Exploration &
 865                                                                13-01649
                         Production Inc., et al.
 866          Investment Group 1, LLC v. BPXP Inc., et al.          13-01333
        Ippolito, Mark A. v. BP Exploration & Production, Inc.,
 867                                                                11-00873
                                  et al
 868            Irene Harris Family, LLC v. BP p.l.c., et al.       16-04710
 869       Islamorada Village of Islands v. BPXP, Inc., et al.      13-02578
 870      Island Resorts Investments, Inc. v. BPXP, Inc., et al.    13-02709
        J & J Oil Company, Inc. v. BP Exploration & Production
 871                                                                13-02264
                                Inc., et al.
 872                 J A V A, LLC v. BPXP Inc. et al.               13-02894
 873            J&M Boat Rentals, LLC v. BP, plc, et al.            10-01747
 874             J&N Properties, LLC v. BPXP Inc. et al             13-02478
 875      J. Kevin Campbell Agency, Inc. v. BPXP Inc., et al.       13-02908
 876                 J. S. Bailey, Inc. v. BP plc et al             13-06280
 877           J.B. Hunt Transport Inc. v. BPXP Inc. et al.         13-02128
          J.C. Duke & Associate General Contractors, Inc. v.
 878                                                                13-02291
                            BPXP Inc. et al.


                                                             27
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 28 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                              Docket #   Pro Se Plaintiff(s) in this Case?

 879                   J.F.B.C., LLC v. BPXP et al.                   16-11862
 880          J.G. Marine, LLC et. al. v. BPXP, Inc. et. al.          13-01798
 881          J.L. Ecavations(sic), LLC v. BPXP Inc., et al.          13-02598
 882                J.R. Mosard, Inc. v. BPXP, et al.                 16-07276
 883              Jackson County v. BPXP, Inc. et al.                 13-02740
 884        Jackson County, Mississippi v. BPXP, Inc. et al.          13-05380
 885               Jackson Marilyn v. BPXP., et al.                   13-00955
        Jackson, Brenda, et al. v. BP Exploration & Production
 886                                                                  13-02221
                               Inc., et al.
 887                Jackson, Patrick v. BPXP et al.                   16-06371
 888    Jacobs Levy v. BP Exploration & Production Inc., et al.       16-03839
          Jacqueline Ward d/b/a Jacqueline Ward Images v.
 889                                                                  13-03023
                            BPXP, Inc., et al
 890          James, Michael Marsha v. BPXP, Inc., et al.             13-01229
       Janice Ann, Inc. v. BP Exploration & Production Inc., et
 891                                                                  16-03894
                                  al.
 892         Javeler Construction, Inc. v. BPXP, Inc. et al.          13-01866
 893    JAWOF Serenity at Dune Allen, L.L.C. v. BP p.l.c., et al.     13-02398
 894     Jay, et al. v. BP Exploration & Production Inc., et al.      16-03845
 895               Jay, Frances, et al. v. BPXP et al.                13-02455
           JBS Packing Company et al. v. BP Exploration &
 896                                                                  13-06009          Pro Se Plaintiff(s)
                         Production Inc., et al.
 897           JBS Packing Company v. BPXP, Inc. et al                16-06186
 898          Jefferson County, Florida v. BPXP, Inc. et al.          13-02736
        Jefferson Propeller Repair & Sales, Inc. v. BPXP, Inc. et
 899                                                                  16-03697
                                   al
         Jensen Beach Marketing, Inc., et al. v. BP Exploration
 900                                                                  13-01439          Pro Se Plaintiff(s)
                        & Production Inc., et al.
 901       Jensen Packing Seafood Co., Inc. v. BP, p.l.c. et al       16-05504
 902               Jensen Tuna, Inc. v. BP PLC et al                  16-05493
 903          Jensen, Jr., Jack C. et al. v. BPXP, Inc. et al.        13-01667
        JFK Holdings LLC v. BP Exploration & Production Inc.,
 904                                                                  16-07137
                                   et al.
 905           Jim Hilton d/b/a Jimi's Taxi v. BPXP et al.            16-06987
         Jim Hood, AG of the State of Mississippi, ex rel. the
 906                                                                  13-02749
                 State of Mississippi v. BPXP, Inc. et al.
         Jim Hood, AG of the State of Mississippi, ex rel. The
 907                                                                  13-03031
                 State of Mississippi v. BPXP, Inc., et al.
 908              JJ McDonnell Co. v. BPXP Inc., et al.               13-02345
 909         JMP Investment Fund, LLP v. BP p.l.c., et al.            16-07144
 910         Joe Monani Fish Co. Inc. v. BPXP, Inc. et. al.           13-04935
 911           John C. Ellis, III, et al. v. BPXP, Inc. et al.        13-02074

                                                                 28
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 29 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

           John Taylor d/b/a Florida Native Seafood v. BP
 912                                                              16-06946
                Exploration & Production Inc., et al.
 913                Johnson, Barry v. BPXP et al.                 16-03820
 914              Johnson, Casey v. BPXP, Inc., et al.            13-02599
 915               Johnson, Cory v. BPXP Inc., et al              13-00985
 916             Johnson, Donald v. BPXP, Inc., et al.            13-01166
 917           Johnson, Stephanie v. BPXP, Inc. et. al.           13-01380
 918               Jones, Jennifer v. BPXP, Inc., et al           16-11749
         Joseph Morningstar d/b/a Morningstar Mortgage v.
 919                                                              16-06775
                              BPXP, et al.
        JR Hospitality GP, Inc. v. BP Exploration & Production
 920                                                              16-06397
                               Inc., et al.
             JRB of Bay County, Inc. v. BP Exploration and
 921                                                              16-06266
                        Production, Inc., et al.
 922      JTTC Investments Alabama, LLC v. BPXP, Inc. et. al.     13-01696
 923      Jules Bolden d/b/a Chick-Fil-A v. BPXP, Inc. et al.     16-06360
 924                 Julvanna, LLC v. BPXP Inc., et al.           13-02320
          Juneau Marine Refrigeration and Air Conditioning,
 925                                                              17-06051
                            Inc. v. BPXP, et al.
            Just Like New Overspray Management Inc v. BP
 926                                                              16-06327
                   Exploration & Production, Inc. et al
        Juvenile Welfare Board of Pinellas County v. BPXP Inc
 927                                                              13-05470
                                    et al.
 928                K & C Oyster Bar, Inc v. BPXP et al.          13-02900
 929              K & W Leasing, LLC v. BPXP, et al.              16-05974
 930      K&K Transportation, LLC et. al. v. BPXP, Inc. et. al.   13-01364
 931       Kajun Crab Trap & Wire, Inc., v. BPXP, Inc., et al     13-02009
        Kalia, Chand A. v. BP Exploration & Production Inc., et
 932                                                              16-06336
                                   al.
 933                 Kanive, Edward v. BPXP et al.                16-03852
        Kanive, Edward, et al. v. BP Exploration & Production
 934                                                              13-02376
                               Inc., et al.
            Karampelas-Ploumaritis, Ioannis, a/k/a Ioannis
         Karampelas-Ploumaritis, Merchant of Fresh Frozen
 935                                                              16-04079
            Seafood a/k/a Ioannis Karampelas-Ploumaritis
                   Seafood Trading v. BPAPC, et al.
          Karen's Seafood Market, et al. v. BP Exploration &
 936                                                              14-01321
                         Production Inc., et al.
 937            Kaszowski, Jonathan v. BPXP, Inc. et. al.         13-01633
 938               Katz, Barry B. v. BPXP, Inc. et al             16-04479
 939         KBR Development, LLC v. BPXP, Inc. et al.            13-01125
            Kelly Plantation Partners v. BP Exploration &
 940                                                              16-06129
                        Production Inc., et al.


                                                          29
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 30 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 941        Kempco Development, LLC v. BPXP, Inc. et. al.          13-01685
        Kennair, Ronald, et al. v. BP Exploration & Production
 942                                                               13-01256
                               Inc., et al.
        Kennard Stelly d/b/a Ken's Electrical Marine Service v.
 943                                                               16-07033
                              BPXP et al.
 944            Kennedy, Charlene v. BPXP, Inc. et al.             16-07403
        Kevin Gros Consulting & Marine Services, Inc. et al. v.
 945                                                               13-01167
                           BPXP, Inc. et al.
             Kimbreaux Trading, Inc. v. BP Exploration &
 946                                                               13-01240
                        Production Inc., et al.
          Kimbrough Carson v. BP Exploration & Production
 947                                                               13-02242
                               Inc., et al.
 948             King Seafood, Inc. v. BPXP Inc., et al.           13-05344
 949                 King, Hugh v. BPXP, Inc. et al                16-04588
 950             Kirby Properties, Inc. v. BPXP, et al.            16-06523
 951             Kirkland, Bernard v. BPXP, Inc. et al.            13-01152
 952     Kiva Dunes Properties, LLC et al. v. BPXP, Inc. et al.    13-02671
 953       Klyce Enterprises, Inc. et. al. v. BPXP, Inc. et. al.   13-04819
        Knights Marine & Industrial Services, Inc. v. BPXP, Inc.
 954                                                               13-02756
                                 et al.
 955               Knuckles, Steven v. BPXP et al.                 16-06267
 956                 Kristin Lee, Inc. v. BPXP et al.              16-03746
 957           Kurka, Michelle, et al. v. BPXP, et al.             16-03837
       Kurzawinski, Scott v. BP Exploration & Production Inc.,
 958                                                               16-06809
                                et al.
 959    L & F Homes and Development, LLC v. BPAPC et al.           16-03905
 960         L&J Gilyot Mortgage, Inc. v. BPXP Inc. et al.         13-01529
 961                 LA Boilers, Inc. v. BPXP et al.               16-05753
 962           La Vie Est Belle, Inc., v. BPXP, Inc., et al        13-03026
 963                 La Vista PK LLC v. BPXP et al.                16-03824
 964        Laborde Marine, L.L.C. et al. v. BPXP Inc. et al.      13-01553
 965          Ladnier Properties, LLC v. BPXP, Inc. et. al.        13-02169
         Lafourche Fire Protection District No. 9 v. BPXP Inc.,
 966                                                               13-01616
                                   et al.
         Lafourche Fuel, L.L.C. v. BP Exploration & Production
 967                                                               13-01527
                               Inc., et al.
        Lafourche Parish Ambulance District 1 v. BPXP Inc., et
 968                                                               13-01611
                                    al.
         Lafourche Parish Drainage District No. 1 v. BPXP Inc.,
 969                                                               13-01695
                                   et al.
        Lafourche Parish Fire Protection District No. 2 v. BPXP
 970                                                               13-01547
                               Inc., et al.
 971       Lafourche Parish Government v. BPXP Inc., et al.        13-01489

                                                              30
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 31 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

        Lafourche Parish Juvenile Justice Commission v. BPXP
 972                                                               13-01604
                               Inc., et al.
        Lafourche Parish Recreation District #1 v. BPXP Inc., et
 973                                                               13-01756
                                    al.
           Lafourche Parish Recreation District No. 8 v. BPXP
 974                                                               13-01673
                               Inc., et al.
 975       Lafourche Parish School Board v. BPXP Inc., et al.      13-01503
         Lafourche Parish Water District No. 1 v. BPXP, Inc., et
 976                                                               13-01525
                                    al.
 977       Lakeside Women's Services, LLC v. BPXP Inc. et al.      13-02114
             Lakeview Medical Center, LLC d/b/a Lakeview
 978                                                               13-02119
               Regional Medical Center v. BPXP Inc. et al.
          Lakeview Regional Physician Group, LLC v. BPXP Inc.
 979                                                               13-02140
                                  et al.
 980                Lam, Roy, et al. v. BP p.l.c., et al.          10-03183
 981          Lander, Shelli J. v. British Petroleum, et al.       16-03928          Pro Se Plaintiff(s)
 982       Landmark Financial Holding Co v. BP p.l.c., et al.      16-06247
 983         Landry, Christopher Paul v. BPXP Inc., et al.         13-06241
 984         Landscape Workshop, Inc. v. BPXP Inc., et al.         13-02266
 985           Langley-Colonial, LLC v. BPXP, Inc., et al.         13-01602
             Lapeyrouse, Cecil, et al. v. BP Exploration &
 986                                                               11-02992
                         Production Inc., et al.
 987            Laplace Glass Works, Inc. v. BPXP et al.           16-06051
           Larose Scrap & Savage, Inc. v. BP Exploration &
 988                                                               13-01753
                         Production Inc., et al.
           Larry Joe Colson, Inc., et al. v. BP Exploration &
 989                                                               16-07363
                         Production Inc., et al.
         Larry Scott, individually and d/b/a Scott’s Landing v.
 990                                                               13-02419
                             BPXP, Inc., et al
 991                  Laser Leveling v. BPXP et al.                16-06381
 992              Lazarro, Joseph v. BPXP, Inc. et al.             13-02601
 993        Lazy Lizard Enterprises, Inc. v. BPXP Inc. et al.      13-02680
 994            Le v. BP Exploration & Production Inc.             16-04049
 995            Le, Duc Truong, et al. v. BP p.l.c., et al.        10-03173
 996               Le, Thum, et al. v. BP p.l.c., et al.           10-03172
 997               Ledet, Gerard v. BPXP, Inc. et al.              13-01097
 998              Ledet, Jr., James v. BPXP, Inc. et al.           13-01599
 999            Lee County, Florida v. BPXP, Inc. et al.           13-02673
        Lee Felterman & Associates, L.L.C. v. BP Exploration &
 1000                                                              16-03997
                       Production Inc., et al.
 1001      Lee Memorial Health System v. BPXP Inc., et al.         13-02679
 1002             Lee, Jr. Jerome v. BPXP, Inc., et al.            13-01236


                                                              31
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 32 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

 1003          Lenco Finance of Gonzales v. BPXP et al.           16-06373
 1004             Lenco Finance, Inc. v. BPXP, et al.             16-07278
        Lenton, Joseph v. BP Exploration & Production, Inc. et
 1005                                                             16-06250
                                  al
 1006       Leon County School District v. BPXP, Inc. et al.      13-02735
 1007              Leon County v. BPXP, Inc. et al.               13-02732
         Levy, Darleen et al. v. BP Exploration & Production
 1008                                                             13-00737
                                Inc. et al.
        Levy, Darleen Jacobs v. BP Exploration & Production
 1009                                                             16-03838
                               Inc., et al.
 1010   Levy, Darleen Jacobs, et al. v. Transocean Ltd., et al.   13-00786
        Levy, Darleen, et al. v. BP Exploration & Production
 1011                                                             11-00715
                               Inc., et al.
 1012         Levy, Darleen, et al. v. Transocean, et al.         10-01245
 1013             Lewis, George v. BPXP, Inc., et al.             13-01384
 1014                Lewis, James v. BPXP, Inc., et al            13-01054
         Liberty I, LLC v. BP Exploration & Production Inc., et
 1015                                                             16-05931
                                    al.
 1016             Liggieri, Salvatore v. BPXP, Inc. et al         16-06572
 1017               LL&T Ice, Inc. v. BP p.l.c., et al.           14-00560
 1018          LMD Transport, Inc., v. BPXP, Inc., et al          13-01652
 1019          Logator Capital, LLC v. BPXP, Inc. et al.          13-02688
         Loggerhead Holdings, Inc., et al. v. BP Exploration &
 1020                                                             13-02791
                       Production Inc., et al.
 1021         Lone Star Diving, Inc., v. BPXP, Inc., et al        13-01326
 1022      Lonesome Development, LLC v. BPXP Inc., et al.         13-01806
 1023                 Long, Jeffrey v. BPXP et al.                16-11863
 1024   Loomis Earles Family Holdings, LLC v. BPXP, Inc., et al   13-03024
 1025               Loomis, Mickey v. BPXP et al.                 16-06382
 1026             L'Orange Ventures LLC v. BP, et al.             16-04153          Pro Se Plaintiff(s)
 1027         Louisiana Attorney General v. BPXP, et al.          11-00516
 1028      Louisiana Bout Products LLC. v. BP p.l.c. et al        16-05775
        Louisiana ex rel. Plaquemines Parish School Board v.
 1029                                                             11-00348
                              BP plc, et al
        Louisiana International Marine, LLC et al. v. BPXP et
 1030                                                             13-00965
                                  al.
 1031       Louisiana Lubricants, LLC v. BPXP, Inc., et al        13-01788
        Louisiana Minerals & Exploration, LLC v. BPXP Inc. et
 1032                                                             13-01249
                                  al.
        Lovell, Clarence v. BP Exploration & Production Inc.,
 1033                                                             16-06476
                                 et al.
 1034           LSM Marketing, LLC v. BPXP Inc., et al.           13-02693


                                                           32
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 33 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 1035               Lucas, Aubrey v. BPXP et al.                   16-03818
         Lucas, Aubrey, et al. v. BP Exploration & Production
 1036                                                              13-02339
                               Inc., et al.
 1037     Luckmore Finance Corporation v BPXP, Inc. et al.         13-01749
 1038      Lucky Coin Machine Co., LLC v. BPXP, Inc. et. al.       13-02161
 1039                Luong, Son An v. BPXP et al.                  16-06168
 1040            Lutz, Nathaniel v BPXP, Inc., et al.              13-01799
          LUVA, LLC d/b/a Antonio's Restaurant, et al. v. BP
 1041                                                              16-06429
                Exploration & Production Inc., et al.
 1042      M & M Shipping Corporation v. BPXP Inc., et al.         13-02404
 1043        M and N Services, Inc. v BPXP, Inc., et al.           13-01640
            M G & D Enterprises, Inc v. BP Exploration &
 1044                                                              16-07270
                      Production Inc., et al.
 1045            M&D of Destin, LLC v. BPXP et al.                 16-04577
 1046   M.F. Carter Insurance Agency, Inc., v. BPXP, Inc., et al   13-01757
 1047          M.P. Cheng, et al. v. BP Company, et al.            10-04428
 1048          M.Slavin & Sons, LTD. v. BPXP Inc., et al.          13-02338

 1049   Machine Specialty & Manufacturing, Inc. v. BPXP et al.     16-07284

 1050          Madisonville Seafood, LLC v. BPXP et al.            16-06328
 1051     Magnolia Bay Properties, LLC v BPXP, Inc., et al.        13-01401
         Mahony John, et al. v. BP Exploration & Production
 1052                                                              13-05074
                            Inc. Inc, et al.
 1053            Mai, Amelia, et al. v. BP p.l.c., et al.          10-03190
        Mainland Multi-Specialty Group, PLLC d/b/a Mainland
 1054                                                              13-02146
                Surgical Associates v. BPXP Inc. et al.
         Mainland Primary Care Physicians, PLLC v. BPXP Inc.
 1055                                                              13-02133
                                 et al.
        Majestic Roofing & Restoration Company, LLC v. BPXP
 1056                                                              16-04254
                                 et al.
 1057              Malay Bay, Inc. v. BP p.l.c. et al              16-05512
 1058        Mambo Taqueria #1 Inc. v. BPXP et al.                 16-06322
         Management Recruiters of New Orleans, Inc. v. BP
 1059                                                              16-03934
                         P.L.C. et al.
 1060      Manatee County, Florida v. BPXP, Inc., et al.           13-02838
 1061           Mancuso, Buttercup v. BPXP Inc., et al             13-02340
 1062            Mann, Maxwell v. BPXP, Inc., et al.               13-01022
 1063         Manny's Enterprise, Inc. v. BPXP Inc., et al         13-02343
 1064     Mansion House Hotel, Inc. v. BPXP, Inc., et al.          13-02841
        Manufactured Products and Supply, Inc. v BPXP, Inc.,
 1065                                                              13-01716
                             et al.
 1066          Manzy, Kevin O. v. BPXP, Inc. et al.                13-01765


                                                            33
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 34 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 1067              Marcs Marine, LLC v. BPXP et al.                16-04796
 1068                Marevic, Tonci v. BPXP et al.                 16-04854
 1069           Margaret Edwards v. BPXP, Inc., et al              13-01645
 1070            Marin, George v BPXP, Inc., et al.                13-02102
        Marina Developers of West Florida, Inc. v. BP p.l.c., et
 1071                                                              16-07142
                                 al.
 1072           Marina Jack, Inc. v. BPXP, Inc. et. al.            13-02946
 1073       Marine Distributors, Inc. v. BPXP, Inc. et al.         13-01328
        Mark Canfora Investments, et al. v. BP Exploration &
 1074                                                              16-06280
                       Production Inc., et al.
 1075        Markusich, Jefferson L. v. BPXP Inc., et al.          13-02346
 1076             Marshall, William III v. BPXP et al.             16-03881
 1077     Martin Midstream Partners, LP v. BPXP, Inc., et al       13-01254
         Martin Resource Management Corporation v. BPXP,
 1078                                                              13-01261
                             Inc., et al
 1079            Martin, Jesse T. v. BPXP Inc., et al.             13-02730
 1080             Martin, Mike, et al. v. BPXP, et al.             16-03913
 1081       Martin, Thomas Todd III v. BPXP, Inc., et al           13-02250
        Martins, Marina v. BP Exploration & Production Inc.,
 1082                                                              16-06147
                               et al.
 1083    Mary Walker Real Property Co. v. BPXP Inc., et al.        13-05375
 1084         Masari Unlimited, LLC v. BP p.l.c., et al.           16-07146
           Mast Production, LLC, et al. v. BP Exploration &
 1085                                                              14-00358          Pro Se Plaintiff(s)
                      Production Inc., et al.
 1086         Matherne, Jr., Louis v. BPXP, Inc. et al.            13-01206
 1087           Matranga, Joseph, et al v. BP plc, et al           11-00237

 1088   Matsil, Leon v. BP Exploration & Production Inc., et al.   16-06285

 1089           Mayfield, Richard E. et al. v. BPA et al.          12-01029
 1090      Mayport C & C Fisheries, Inc. v. BPXP Inc., et al.      13-02341
 1091           Mcabee, Mary Lou v. BPXP, Inc. et al.              16-07398
 1092               McAlister, Zolan v. BPXP et al.                16-06757
 1093               McBride, Donald v. BPXP et al.                 16-06270
 1094             McBride, John v. BPXP, Inc. et. al.              13-01379
 1095     McBride, Richard v. BP Deepwater Horizon, et al.         16-15253          Pro Se Plaintiff(s)
 1096          McDonald, Lionel L. v. BPXP, Inc. et. al.           13-01740
 1097          McDonald, Travis W. v. BPXP Inc., et al.            13-02690
 1098           McGriff, Elizabeth v. BPXP, Inc., et al.           13-02115
 1099      McGuire Oil Company, Inc. v. BPXP, Inc. et. al.         13-01244
        McInnis Bay Properties, LLC, et al. v. BP Exploration &
 1100                                                              13-02292
                       Production Inc., et al.


                                                            34
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 35 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                         Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

 1101        MDR Excavations, LLC v. BPXP, Inc. et al.           16-05821
        Mechanical Contractors - UA Local 119 Pension Trust
 1102                                                            14-00674
          Fund v. BP Exploration & Production Inc., et al.
          Mechanical Contractors-UA Local 119 Health &
 1103    Welfare Trust Fund v. BP Exploration & Production       14-00366
                             Inc., et al.
 1104          Meche, Stephen A. v. BPXP, Inc. et. al.           13-01496
 1105        Mega International, Inc. v. BPXP, Inc., et al.      13-01805
 1106             Megalla, Raafat v. BPXP, Inc. et al.           16-06308
 1107           Megamela, LLC et al. v. BPXP et al.              16-06238
           Mejia, Krista Ellen, et al. v. BP Exploration &
 1108                                                            13-02332
                       Production Inc., et al.
 1109           Mendoza, Diosi v. BPXP, Inc., et al.             13-01601
        Menna Development And Management, Inc., v. BPXP,
 1110                                                            13-03012
                              Inc., et al
        Metropolitan Club Childrens Fishing Adventures, Inc.
 1111                                                            16-04089
                          V. BPAPC, et al.
        Meyer, Thomas J., CFP, APMA, et al. v. BPXP, Inc., et
 1112                                                            13-01373
                                  al.
 1113         MFH Enterprises, L.L.C. v. BPXP, et al.            16-04793
 1114        MHI Florida Investments, LLC v. BPXP, et al.        16-06225
 1115         Miami River Group, Inc. v. BPXP Inc. et al.        13-02977
        Michael Martin, Lafourche Parish Assessor v. BPXP,
 1116                                                            13-01592
                                Inc. et al.
 1117            Michaels, John(2) v. BPXP, Inc. et al.          13-02602
        Mickey Loomis, et al. v. BP Exploration & Production
 1118                                                            13-01687
                               Inc., et al.
        Micro Spinal LLC v. BP Exploration & Production Inc.,
 1119                                                            16-09911
                                  et al.
 1120         Middlebrooks, Donald v. BPXP Inc., et al.          13-02722
        Miguez Fuel Inc. v. BP Exploration & Production Inc.,
 1121                                                            16-07294
                                  et al.
        Millas, Ceasar v. BP Exploration & Production Inc., et
 1122                                                            16-07023
                                    al.
 1123         Miller Jan Boykin et al. v. BPXP Inc. et al.       13-02246
            Miller Sr., Glendon, et al. v. BP Exploration &
 1124                                                            13-01947
                         Production Inc., et al.
 1125             Miller, Ash Lee v. BPXP, Inc., et al.          13-02104
 1126    Miracle Strip Moving & Storage, Inc. v. BPXP, et al.    16-03756
         Mississippi Band of Choctaw Indians d/b/a Choctaw
 1127        Resort Development Enterprise, et al. v. BP         14-00357          Pro Se Plaintiff(s)
                 Exploration & Production Inc., et al.
 1128        Mitchell, James Kirk, et al. v. BP p.l.c., et al.   10-01472


                                                         35
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 36 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 1129           Mitchell, James R. v. BPXP, Inc. et al             16-03840
           Mitrenga, Larry, et al. v. BP America Production
 1130                                                              16-03916
                           Company, et al.
 1131            MJM Marine, LP v. BPXP, Inc., et al               13-05143
 1132               MLD 2, LLC v. BPXP Inc., et al.                13-02897
 1133               MMIF, LLC v. BPXP Inc., et al.                 13-02771
 1134        Mobile Bay Partnership v. BPXP, Inc. et. al.          13-02177
 1135     Mobile County Board of Health v. BPXP Inc., et al.       13-05349
 1136              Mobile County, AL v. BPXP et al.                12-01088
 1137         Mobile Housing Board v. BPXP Inc., et al.            13-02670
 1138    Mobile Prosthetic Dentistry, P.C. v. BPXP Inc. et al.     13-02482
 1139      Mobile Ship Chandlery, Inc. v. BPXP, Inc., et al.       13-01591
 1140   Mohawk Traveler Transportation, LLC v. BP, PLC, et al.     11-00950
        Mohawk Traveler Transportation, LLC v. BPXP, Inc., et
 1141                                                              13-01786
                               al.
 1142         Moliere, Roger Jr. v. BPXP, Inc., et al.             13-01955
 1143              Moliere, Ryan v. BPXP, Inc., et al              13-01953
 1144                Mones, Jason v. BPXP et al.                   13-02361
 1145        Money Tree ATM Services v. BPXP et al.                16-11864
           Monolith Emerald Coast, LLC d/b/a Blue Water
 1146                                                              16-03891
                     Expeditions v. BPXP, et al.
 1147       Monroe County, Alabama v. BPXP, Inc., et al.           13-02663
 1148        Monroe County, Florida v. BPXP, Inc. et al.           13-02575
 1149              Montet, Ross v. BPXP, Inc., et al.              13-01355
 1150            Moore, Charles v. BPXP, Inc. et al                13-01202
            Moore, Felicia G., et al. v. BP Exploration &
 1151                                                              13-02372
                      Production Inc., et al.
 1152            Moore, Sarah, et al v. BP plc, et al              10-03253
        Moran, Simon v. BP Exploration & Production Inc., et
 1153                                                              16-06475
                                 al.
 1154           Moreau, Daniel v. BPXP, Inc., et al.               13-00852
 1155            Morgan, Edward v. BPXP, Inc. et al.               16-06204
 1156               Morgan, Gladys v. BPXP et al.                  16-03731
 1157             Morgan, Gloria v. BPXP, Inc. et al               16-03922
 1158             Morris, James L. v. BPXP, Inc. et al             16-03765
 1159           Mortgage Now, Inc. v. BPXP Inc. et al.             13-01332
 1160              Motel 9, Inc. v. BPXP, Inc. et al.              16-06508
 1161            Mr. Mudbug, Inc. v. BPXP Inc. et al.              13-01768
        MRI, LLC, et al. v. BP Exploration & Production Inc., et
 1162                                                              13-05351
                                    al.
 1163       Mundy Home Center, Inc. v. BPXP, Inc., et al           13-01209

                                                         36
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 37 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

 1164              Murphy, Daniel J. v. BPXP, et al.                11-00874
 1165           Murray Robert et al. v. BPXP Inc. et al.            13-01594
 1166              Murray, Robert v. BPXP, Inc. et al               16-05261
 1167                Myatt, Cynthia v. BPXP et al.                  16-06302
 1168   Myrick, Gurosky & Associates, Inc. v. BPXP, Inc., et al.    13-02814
 1169        Myrtle Grove Marina, LLC v. BPXP, Inc., et al.         13-01771
 1170            N & V Marine LLC v. BPXP, Inc. et al.              16-06614
 1171       Nabi Investment Corporation v. BPXP et al.              16-06370
        Naquin, Mark Jr., et al. v. BP Exploration & Production
 1172                                                               13-01073
                               Inc., et al.
 1173      National Bank of Commerce v. BPXP, Inc., et al.          13-01375
 1174         National Holdings, LLC v. BPXP, Inc. et. al.          13-02160
          Nat'l Vietnamese American Fishermen Emergency
 1175                                                               10-02683          Pro Se Plaintiff(s)
                     Assoc., et al. v. BP p.l.c., et al.
 1176       Neches-Gulf Marine, Inc. v. BPXP, Inc., et al.          13-02365
 1177           Negus Marine, Inc. v. BPXP, Inc. et. al.            13-02198
 1178               Negus, Don v. BPXP, Inc., et al                 13-01204
 1179             Negus, Edward v. BPXP, Inc., et al.               13-01327
 1180          Neighbors Jr., William v BPXP, Inc., et al.          13-02194
 1181                  Neil, Dale v. BPXP, et al.                   16-06239
 1182                Nest Egg, LLC v. BP plc, et al.                16-07121
 1183     New Bastion Development, Inc. v. BP p.l.c., et al.        13-02401
 1184     New Century Fabricators, Inc. v. BPXP, Inc. et. al.       13-02229
         New Orleans Cajun Cuisine, Ltd. d/b/a The Galley v.
 1185                                                               16-06006
                         BPXP, Inc. et al.
 1186    New Orleans Paddlewheels, Inc. v. BPXP, Inc., et al.       13-01759
 1187         Newcastle Energy, Inc. v. BPXP, Inc. et. al.          13-01981
 1188           Newco Batre, LLC v. BPXP, Inc. et al                13-00930
             Newman, Edward, et al. v. BP Exploration &
 1189                                                               13-02546
                      Production Inc., et al.
 1190          Newman, Frances et al. v. BPXP et al.                16-03920
 1191               Newton, William v. BPXP et al.                  13-01056
        Ngo, Keit, et al. v. BP Exploration & Production Inc., et
 1192                                                               10-04233
                                    al.
             Nguyen, Anh Bao, et al. v. BP Exploration &
 1193                                                               13-02981
                          Production Inc., et al.
             Nguyen, Bao Van, et al. v. BP Exploration &
 1194                                                               13-02963          Pro Se Plaintiff(s)
                          Production Inc., et al.
 1195           Nguyen, Dong, et al. v. BP p.l.c., et al.           10-03171
 1196          Nguyen, Jason Son Thanh v. BPXP, et al.              16-05937



                                                             37
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 38 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

          Nguyen, Long Viet v. BP Exploration & Production
 1197                                                              16-05959
                             Inc., et al.
 1198          Nguyen, Phuc V., et al. v. BPXP, et al.             16-07120
 1199              Nguyen, Quang v. BPXP et al.                    16-11860
         Nguyen, Susie, et al. v. BP Exploration & Production
 1200                                                              10-04234
                               Inc., et al.
 1201             Nguyen, Tan Thoi v. BPXP et al.                  16-07406
 1202          Nguyen, Thanhnam Ngoc v. BPXP et al.                16-07309
 1203         Nguyen, Xuan, et al. v. BP p.l.c., et al.            10-03170
        Nine Mile Foods, Inc., d/b/a Hungry Howies v. BPXP,
 1204                                                              13-02871
                             Inc., et al.
 1205            Noojin, Bert P. v. BPXP, Inc., et al              13-05345          Pro Se Plaintiff(s)
 1206                Norman, John v. BPXP, et al.                  16-06637
        North Alabama Bancshares, Inc. d/b/a North Alabama
 1207                                                              13-05555
                        Bank v. BPXP Inc. et al
        North Hill Developers of Santa Rosa, Inc. v. BPXP Inc.,
 1208                                                              13-01315
                                  et al.
         North Lafourche Conservation, Levee and Drainage
 1209                                                              13-01538
                      District v. BPXP Inc., et al.
        Northpointe Hoteliers, LLC, et al. v. BP Exploration &
 1210                                                              13-03011
                        Production Inc., et al.
         Northwest Florida Multispecialty Physicians, LLC v.
 1211                                                              13-02876
                            BPXP, Inc., et al
        Northwest Florida Primary Care, LLC d/b/a Northwest
 1212                                                              13-02872
           Florida Primary Care-Destin, v. BPXP, Inc. et al
 1213        Nouvea Investments LLC v. BPXP, Inc. et al.           16-06398
 1214        Nowak Enterprises II, Inc. v. BPXP Inc. et al.        13-02959
 1215         Nowak Enterprises, Inc. v. BPXP Inc. et al.          13-02955
 1216      Ocean Club at Biloxi, Limited v. BPXP, Inc., et al.     13-02302
 1217          Offshore Towing, Inc v. BPXP, Inc., et al           13-01064
 1218         Okaloosa Gas District v. BPXP, Inc., et al.          13-02719
         Okaloosa Hospital, Inc. d/b/a Twin Cities Hospital v.
 1219                                                              13-02873
                           BPXP, Inc., et al
        Olander, Chrystel v. BP Exploration & Production Inc.,
 1220                                                              16-03911
                                 et al.
 1221              Olander, Douglas v. BPXP et al.                 16-03906
 1222           Olano, Nicholas v. BPXP, Inc., et al               13-02110
         Oleander Beach Club, Inc., et al. v. BP Exploration &
 1223                                                              13-02396          Pro Se Plaintiff(s)
                      Production Inc., et al.
 1224        One Cat Cube, LLC et al. v. BPXP, Inc. et al.         16-03647
 1225               Oneil, Jacob v. BPXP, Inc., et al              13-02112
 1226          Opal 10-A, LLC, et al. v. BPXP, Inc., et al.        13-02285
 1227      Orange Beach Associates, LLC v. BPXP, Inc., et al       13-02087

                                                              38
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 39 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

        Orange Grove Surgical Associates, LLC, et al. v. BPXP,
 1228                                                              13-02129
                            Inc., et al.
 1229        Orleans Levee District v. BPXP Inc., et al.           13-01562
 1230          Ortega, Teodoro, et al. v. BP p.l.c., et al.        10-03093          Pro Se Plaintiff(s)
 1231            Otero, Edward J. v. BPXP Inc., et al.             13-01713
 1232       Oxford Cash Holdings, LLC v. BPXP, Inc., et al.        13-01338
 1233               Ozean LLC v. BPXP, Inc., et al.                13-02724
 1234           Ozean Marine LLC v. BPXP, Inc., et al.             13-02725
           Pacheco-Cruz, Marina, et al. v. BP Exploration &
 1235                                                              13-02329
                        Production Inc., et al.
 1236    Pair-A-Dice Charters of Grand Isle, LLC v. BPXP et al.    16-04749
 1237             Paleo - Data, Inc. v. BPXP Inc., et al.          13-00909
        Pallas, LLC, et al. v. BP Exploration & Production Inc.,
 1238                                                              13-02831
                                   et al.
         Palmer Car Companies, Inc. d/b/a Palmer's Airport
 1239                                                              13-02450
                      Hyundai v. BPXP, Inc. et. al.
 1240              Palter, Richard v. BPXP, Inc. et al             16-03850
            Pamlico Packing Co., Inc. v. BP Exploration &
 1241                                                              13-02296
                          Production Inc., et al.
        Pan Florida Land Acquisition Group, LLC v. BP p.l.c., et
 1242                                                              16-07153
                                    al.
 1243     Pan Ocean Energy Services, LLC v BPXP, Inc., et al       13-01876
 1244    Pan Ocean Specialty Machine, LLC v BPXP, Inc., et al      13-01878
          Panama City Dive Services, LLC d/b/a Panama City
 1245                                                              16-03860
                 Dive Charters v. BPXP, Inc. et al.
 1246          Panama Pawn, Inc. v. BPXP, Inc. et al               16-03667
           Panther Ridge Estates, Inc. v. BP Exploration &
 1247                                                              16-05112
                       Production Inc., et al.
 1248       Pappas Restaurants, Inc v. Transocean, et al           10-04429
 1249          Pappas Restaurants, Inc., v. BPXP et al.            13-05471
 1250             Paris Hotel, LLC v. BPXP, Inc., et al.           13-02324
 1251           Parker Marine, Inc. v. BPXP, Inc., et al.          13-02586
 1252         Pasco County, Florida v. BPXP, Inc., et al.          13-02825
 1253            Passeno, Cherish v. BPXP, Inc., et al.            13-02604
         Patel Manish, et al. v. BP Exploration & Production
 1254                                                              13-05139
                                Inc., et al.
        Patriot Electric v. BP Exploration & Production Inc., et
 1255                                                              13-01414
                                    al.
 1256          Patterson, Randolph v. BPXP, Inc. et. al.           13-02070
 1257                 Paty, Lisa v. BPXP, Inc. et al               16-05756
 1258           Paul's Automotive v. BPXP Inc., et al.             13-02158
 1259            Payton, Patrick S. v. BPXP, Inc. et al.           16-06387


                                                              39
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 40 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                          Docket #   Pro Se Plaintiff(s) in this Case?

 1260          Pearson, James et al. v. BPXP, Inc. et al         11-00863
        Pelican General Insurance Agency, LLC v. BPXP Inc. et
 1261                                                            13-01131
                                 al.
 1262          Pellerano, Theresa Y. v. BPXP, Inc., et al        13-01811
 1263       Penguin Frozen Foods, Inc. v. BPXP, Inc., et al      13-01754
 1264            Pennstar, LLC v. BPXP, Inc., et al.             13-02315
          Pensacola Beach Marina, LLC v. BP Exploration &
 1265                                                            13-02379          Pro Se Plaintiff(s)
                       Production Inc., et al.
         Pensacola Downtown Improvement Board v. BPXP,
 1266                                                            13-02852
                            Inc., et al.
 1267    Pensacola Greyhound Racing, LLP v. BPXP Inc. et al.     13-02241
 1268       Peoples Bank of Alabama v. BPXP, Inc., et al.        13-02816
 1269          Peoples, William Earl v BPXP, Inc., et al         13-01791
 1270      Pepin Distributing Company v. BPXP, Inc. et. al.      13-02938
 1271       Perdido Dunes Tower, LLC v. BPXP, Inc., et al.       13-02819
 1272       Perdido Investments, LLC v. BPXP Inc., et al.        13-02193
        Perrault, Brent, et al. v. BP Exploration & Production
 1273                                                            16-06350
                                Inc., et al.
 1274             Perry, Henry L. et al. v. BPXP et al.          16-06333
 1275      Pete & Shorty's on Park, LLC v BPXP, Inc., et al.     13-02832
        Petersen, Eric v. BP Exploration & Production Inc., et
 1276                                                            13-01004
                                  al.
 1277               Peterson, Kyle v. BPXP, et al.               16-07385
        Pevey, James v. BP Exploration & Production Inc., et
 1278                                                            16-06272
                                  al.
 1279            Pffefer, Patrick v. BPXP Inc., et al.           13-02209
 1280     Pham v. BP Exploration & Production Inc., et al.       16-10669
 1281   Phan, Hung v. BP Exploration & Production Inc., et al.   16-06161
 1282        Phillip Investments, LLC v. BPXP, Inc., et al.      13-02854
 1283            Phillips, Shana J. v. BPXP, Inc., et al.        13-01511
 1284         Phoenix City, Alabama v. BPXP, Inc. et. al.        13-02657
 1285              Pichon, Carey v. BPXP Inc et al               13-01781
 1286                Picou Ray v. BPXP Inc., et al.              13-01790
 1287        Pietrcollo, Leo Anthony v. BPXP, Inc. et al.        16-04168
 1288         Pike County, Alabama v. BPXP, Inc. et. al.         13-02652
 1289           Pike National Bank v BPXP, Inc., et al.          13-01467
 1290    Pilots Pointe Development, LLC v. BPXP, Inc., et al.    13-02271
           Pineville Gardens, LLC, et al. v. BP Exploration &
 1291                                                            13-01665
                         Production Inc., et al.
 1292    Pink Marine Construction Corp. v. BPXP, Inc., et. al.   13-01158
 1293     Pipeline Construction & Maint., Inc v. BPXP, et al.    13-01710


                                                            40
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 41 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 1294       Pitts Swabbing Service, Inc. v BPXP, Inc., et al.      13-01292
 1295               Pizani, Nevil v. BPXP Inc., et al.             13-02057
 1296            Pizzuto, Kathleen v. BPXP, Inc. et al.            13-00993
          Plaisance Cabinets, Inc., et al. v. BP Exploration &
 1297                                                              16-06565
                         Production Inc., et al.
        Plaquemines Port, Harbor and Terminal District v. BP
 1298                                                              11-00917
                               PLC, et al
         Plaza Resorts of Fort Lauderdale II, Inc. v. BPPNA, et
 1299                                                              13-02567
                                   al.
        Plaza Resorts of Fort Lauderdale II, Inc. v. Transocean,
 1300                                                              11-03152
                               Ltd., et al.
 1301          Plaza Resorts South, Inc. v. BPPNA, et al.          13-02566
 1302       Plaza Resorts South, Inc. v. Transocean, et al.        11-03153
 1303            Pohlmann, James v. BPXP, Inc., et al              13-01433
 1304           Point Au Fer, LLC., v. BPXP, Inc., et al           13-01490
          Pointe-Au-Chien Indian Tribe v. BP Exploration &
 1305                                                              15-04913
                       Production, Inc., et al.
 1306      Pointe-Au-Chien Indian Tribe v. BPXP Inc., et al.       13-02053
 1307         Polito Enterprises, LLC v. BPXP Inc., et al.         13-02017
        Pontoon Boat, LLC, d/b/a Bennington Marine v. BPXP,
 1308                                                              13-01300
                                 Inc., et al
         Poole, Patrick, et al. v. BP Exploration & Production
 1309                                                              13-02456
                                Inc., et al.
 1310          Port St. Joe Fla., LLC v. BPXP, Inc. et al.         16-03866
           Port St. Joe Fla., LLC, et al. v. BP Exploration &
 1311                                                              13-02948
                         Production Inc., et al.
 1312              Posey, James v. BPXP, Inc., et al               13-02275
 1313               Poston, Stephen v. BPXP et al.                 16-03861
        Poston, Stephen, et al. v. BP Exploration & Production
 1314                                                              13-02375
                              Inc., et al.
 1315              Powell, Blake v. BPXP Inc., et al.              13-02054
 1316           Prefco Distribution, LLC v. BPXP, et al.           16-03733
 1317          Prejean Metal Works LLC v. BPXP et al.              16-06390
 1318    Premier Entertainment Biloxi LLC v. BPXP Inc. et al.      13-02778
 1319     Premium Select Seafood, LLC v. BPXP, Inc., et al         13-02237
        Prevlaka, Inc. v. BP Exploration & Production Inc., et
 1320                                                              16-04842
                                  al.
 1321             Prevost Daniel v. BPXP Inc. et al.               13-01451
 1322            PrimeSouth Bank v. BPXP Inc., et al.              13-05738
 1323          Prince Turner, Jr. et al v BPXP, Inc., et al        13-04785
 1324                Printnow, Inc. v. BPXP et al.                 16-05088



                                                              41
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 42 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

        Prisco, Robert v. BP Exploration & Production Inc., et
 1325                                                              16-11721
                                    al.
          Pro Financial Holdings, et al. v. BP Exploration &
 1326                                                              13-02857
                         Production Inc., et al.
        Pro Mar Insurance Underwriters, Inc. v. BPXP, Inc., et
 1327                                                              13-02251
                                    al
         Progressive Specialty Glass Company, Inc. v. BPXP,
 1328                                                              13-02432
                               Inc., et al
        Protective Life Corporation, et al. v. BP Exploration &
 1329                                                              13-02815
                         Production Inc., et al.
 1330              PRP, Inc. et al. v. BPXP Inc, et al.            13-02545
 1331                Pruitt, Roy v. BPXP Inc., et al.              13-02113
 1332           Pump Systems, LLC v. BPXP Inc., et al.             13-02225
 1333      Punta Gorda Interchange, Ltd v. BP p.l.c., et al.       16-06210
 1334           PWC of Florida, LLC v. BPXP Inc., et al.           13-02973
 1335           Quality Demag, LLC v. BPXP Inc. et al.             13-01589
 1336          Quality Dockside, LLC v. BPXP Inc. et al.           13-01734
 1337    Quick Cash Financial Services, Inc. v. BPXP Inc. et al.   13-01350
 1338    Quick Refund Service, LLC, et al. v. BPXP, Inc., et al.   13-05142
 1339              Quiet Surf, LLC v. BP p.l.c., et al.            16-07149
          Quinn, Anthony Jr. v. BP Exploration & Production
 1340                                                              13-01065
                              Inc., et al.
 1341        R. Scott Ramsey, Jr., Ltd. APLC v. BPXP et al.        16-03942
 1342     R.L. Eldridge Construction, Inc. v. BPXP, Inc., et al    13-01294
 1343        Raceland Car Service Inc. v. BPXP, Inc. et al         16-06567
 1344              Radcliff, Dale v. BPXP, Inc., et al.            16-11742
 1345                Ragan, Randall v. BPXP et al.                 16-11866
           Ragin Pest Elimination, LLC v. BP Exploration &
 1346                                                              16-06187
                        Production Inc., et al.
        Rainier, Joseph, et al. v. BP Exploration & Production
 1347                                                              13-02905
                               Inc., et al.
 1348          R-A-M Services, Inc. v. BPXP, Inc. et al.           13-04571
 1349          Ramsarran, Mark Anthony v. BPXP et al.              16-06689
        Randall K. Sanders d/b/a Chet's Seafood Restaurant v.
 1350                                                              13-02861
                           BPXP, Inc., et al.
 1351          Ranger Offshore, Inc. v. BPXP, Inc., et al          13-01737
        Rapid Marine Response, LLC, et al. v. BP Exploration &
 1352                                                              13-01741
                         Production Inc., et al.
           Rapides Healthcare System, LLC d/b/a Rapides
 1353                                                              13-02148
                Regional Medical Center v. BPXP et al.
 1354                Rawbar LLC v. BPXP, Inc. et al                16-06388
         Ray Distributing Co. d/b/a Texas Tackle Factory v. BP
 1355                                                              16-05557
                              p.l.c., et al.

                                                           42
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 43 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

 1356      RBC Real Estate Finance, Inc. v. BPXP, Inc., et al.      13-02544
 1357        RBR Developments, LLC v. BPXP, Inc., et al             13-01639
        RBT Welders, LLC v. BP Exploration & Production Inc.,
 1358                                                               13-02231
                                et al.
 1359            Reagan, James v. BPXP, Inc., et al                 13-01505
 1360     Rebecca Shrimp Co. Inc. et al v. BPXP, Inc. et al         16-06176
         Rec Resources, LLC v. BP Exploration & Production
 1361                                                               16-04239
                             Inc., et al.
 1362           Reed, Steven P. v. BPXP Inc., et al.                13-02075
 1363          Reel Strike, Inc. et al. v. BPXP, Inc. et al.        16-03635
 1364         Reeves, Jeffrey Layton v. BPXP, Inc. et al            16-06944
        Regal Motorcoach and Boat Storage, LLC v. BPXP, Inc.,
 1365                                                               13-02418
                                et al
 1366          Reggio, Nicholas E. v. BPXP, Inc., et al             13-01514
 1367            Reggio, Villere Jr. v. BPXP Inc., et al.           13-02362
 1368              Regions Bank v. BPXP Inc. et al.                 13-02650
 1369           Reilly, Michael et al v. BPXP, Inc., et al          13-01231
 1370            Reli, Inc., et al v. BPXP, Inc., et al             13-02261
            Renee Sypolt d/b/a Urban Home Furniture &
 1371                                                               16-06061          Pro Se Plaintiff(s)
                     Accessories v. BPXP et al.
 1372             RFD CDC, Inc. v. BP p.l.c., et al.                16-07112
 1373              Ricca, Ronald Jr. v. BPXP, et al.                16-04655
        Richard Stewart on behalf of Container Rentals, Inc. v.
 1374                                                               16-05087
                             BPXP et al.
 1375             Richard, Bruce v. BPXP, Inc., et al               13-01624
 1376     Rider v. BP Exploration and Production, Inc., et al.      16-06361
 1377                Riggo, Vincent v. BPXP et al.                  16-07263
 1378       Rigolets Bait & Seafood, LLC v. BPXP Inc., et al.       13-02233
            Rigs, Reefs & Wrecks, Inc. v. BP Exploration &
 1379                                                               16-04818
                          Production Inc., et al.
 1380        Ripley's Believe It or Not v. Transocean, et al        10-03108
        Rising Star Enterprises, LLC D/B/A Sake I v. BPXP, Inc.,
 1381                                                               13-01763
                                   et al
 1382            Ritchey, George, et al. v. BPXP, et al.            16-04894
 1383             Rizzuto, Ronald v. BPXP, Inc. et al               16-03842
 1384               RMC 2, LLC v. BPXP, Inc., et al                 13-02295
 1385               Robbins, Tony v. BPXP et al.                    16-06291
             Roberts Hotels Shreveport, LLC, et al. v. BP
 1386                                                               13-02323
                Exploration & Production Inc., et al.
 1387         Robertson, Dorcas, et al. v. BP p.l.c., et al.        16-05503
        Robinson & Cross, LLC. v. BP Exploration & Production
 1388                                                               13-02045
                             Inc., et al.

                                                               43
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 44 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

 1389          Rockin Footwear, LLC v. BPXP, Inc. et al           16-03684
 1390   Roddenbery, Jr., Seaborn A. "Andy" v. BPXP, Inc. et al.   13-01305
 1391           Rode, Jeffrey, et al v. BPXP, Inc., et al.        13-01344
 1392           Rod-N-Bobb's, Inc. v. BPXP, Inc., et al.          13-02157
 1393            Rogers, Michael v. BPXP, Inc., et al.            13-02069
 1394             Rogers, Wayne v. BPXP, Inc., et al.             13-01005
 1395          Roly's at Dublin, LLC v. BPXP, Inc., et al.        13-02980
 1396            Roma Chain, Inc. v. BPXP, Inc., et al.           13-02940
 1397     Romar Development Co., Inc. v. BPXP Inc., et al.        13-02174
        Rosemary Sound, LLC v. BP Exploration & Production
 1398                                                             16-07140
                              Inc., et al.
 1399    ROTI, LLC v. BP Exploration & Production Inc., et al.    16-04136          Pro Se Plaintiff(s)
 1400               Rottele, Hue v. BPXP Inc. et al.              13-02352
 1401          Rovira, Lazaro Jesus v. BPXP, Inc., et al.         13-01661
 1402             Rushing, Heath et al. v. BPXP et al.            16-05098
         Rushing, Heath, et al. v. BP Exploration & Production
 1403                                                             13-05366
                               Inc., et al.
 1404        Russell County, Alabama v. BPXP Inc., et al.         13-02658
        Rymer B. Donald, et al. v. BP Exploration & Production
 1405                                                             13-02390
                               Inc., et al.
 1406         S & D Bait Company, LLC v BPXP, Inc., et al         13-01619
 1407           S & S Boat Rentals, Inc. v. BP PLC et al          16-07298
 1408             S2 Yachts, Inc. v. BPXP, Inc., et al            13-02334
 1409             Sabal Palm Bank v. BP p.l.c., et al.            16-06150
 1410        Sabine Universal Products Inc. v. BPXP et al.        16-07085
 1411                 Sack, Daniel V. BPXP, et al.                16-06258
 1412       Safety System Services, LLC v. BPXP Inc., et al.      13-02224
 1413   Sage Management and Marketing v. BPXP, Inc., et al.       13-02563
 1414            Salim, Robert L. v. BPXP, Inc. et al             16-03810
         Sampson, Mark v. BP Exploration & Production Inc.,
 1415                                                             16-05934
                               et al.
 1416           Sanchez, Steven Carl v. BPXP, et al.              16-05798
 1417   Santa Rosa County School District v. BPXP, Inc., et al.   13-02849
 1418           Santa Rosa County v. BPXP, Inc., et al.           13-02848
 1419         Santa Rosa Group, LLC v. BPXP, Inc., et al          13-02855
 1420        Sarasota County, Florida v. BPXP, Inc., et al        13-01308
 1421            Sarasota Land.Com, Inc v. BP, et al.             16-04148          Pro Se Plaintiff(s)
 1422           Sasser, Christopher v. BPXP, Inc. et al           13-01940
 1423            Saverna Park, LLC v. BPXP, Inc., et al           13-01318
 1424           Saxony Partners, LP v. BPXP, Inc. et al.          13-01411


                                                             44
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 45 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

           Sayeed Mohammad d/b/a Curriez Indian Cuisine
 1425                                                               16-06875
               d/b/a 4 Quarters, LLC v. BPXP, Inc. et al.
 1426           Schaff, Rick, et al v. Transocean, et al            10-02709
 1427         Schlinkert, Thomas R. v. BPXP, Inc. et al.            13-01554
         School Board of Gulf County, Florida v. BPXP, Inc., et
 1428                                                               13-02896
                                  al
 1429    School Board of Jefferson County v. BPXP, Inc., et al      13-02884
 1430     School Board of Monroe County v. BPXP, Inc. et al.        13-02577
        School Board of Palm Beach County et al. v. BPXP, Inc.
 1431                                                               13-02949
                               et. al.

 1432   School Board of Polk County, Florida v. BPXP Inc. et al.    13-03013

 1433     School Board of Volusia County v. BPXP, Inc. et. al.      13-02902
 1434     SCI, Inc. v. BP Exploration & Production Inc., et al.     13-02238
 1435            Scobel Marine, Inc. v. BP P.L.C. et al.            16-07293
 1436         Scott, Jr., Marvin et al. v. BPXP, Inc. et al.        13-01832
        Sea Farms, Inc. v. BP Exploration & Production Inc., et
 1437                                                               16-06021
                                   al.
 1438       Sea Song Land Company, LLC v. BP p.l.c., et al.         16-07106
        Sea Song Senior Living Community, LLC v. BP p.l.c., et
 1439                                                               16-07141
                                   al.
 1440     Sea Support Services, LLC et al. v. BPXP, Inc., et al     13-02430
 1441          Seabrook Seafood, Inc. v. BP P.L.C. et al.           16-06174
 1442         Seafood Wholesalers Ltd. v. BP P.L.C. et al.          16-05730
 1443         Seagreen Nursery Land, LLC v. BPXP et al.             16-03750
           Seahaven Phase I LLC, et al. v. BP Exploration &
 1444                                                               16-06317
                       Production Inc., et al.
           Seahorn Investments, LLC d/b/a The Waverly v.
 1445                                                               14-00029
             Cameron International Corporation, et al.
 1446              Seals Davie v. BPXP, Inc. et al.                 13-01709
 1447              Seals, Brandon v. BPXP, Inc. et al.              13-01458
 1448            Seaman, Michael T. v. BPXP, Inc. et al.            13-01440
             Sea-Tech Services, et al. v. BP Exploration &
 1449                                                               16-06653
                          Production Inc., et al.
 1450           Seither's Seafood, LLC v. BPXP, Inc., et al         13-02126
        Sellno, Gary, et al. v. BP Exploration & Production Inc.,
 1451                                                               11-00925
                                   et al.
 1452                Sepe, John v. BPXP, Inc., et al.               13-02606
 1453         Serranos Clearview, LLC v. BPXP, Inc., et al          13-02167
 1454         Serranos Highland, LLC v. BPXP, Inc., et al           13-02165
 1455         Serranos Johnston, LLC v. BPXP, Inc., et al           13-02164
 1456             Setley, William v. BPXP, Inc., et al.             13-02961


                                                            45
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 46 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 1457       Sevan Services, Inc. et al. v. BPXP, Inc. et al.       13-02737
        Seven-Eleven Bourbon, LLC, et al. v. BP Exploration &
 1458                                                              13-01879
                      Production Inc., et al.
 1459      Seymour & Sons Seafood, Inc. v. BP plc, et al.          16-05737
 1460             Seymour, Jason v. BPXP, Inc. et al               16-03766
 1461             Shanks, Rodger v. BPXP, Inc. et al               16-03856
 1462        Shannon Lewis dba Chick-Fil-A v. BPXP et al.          16-06389
 1463         Sharp Income Tax Service Inc v. BP, et al.           16-04140          Pro Se Plaintiff(s)
 1464              Sheffield, Tamara v. BPXP et al.                16-11868
 1465           Shielded Circle, Inc. v. BPXP, Inc. et al.         13-02826
          Shivers Properties of MS LLC v. BP Exploration &
 1466                                                              16-06343
                         Production Inc., et al.
        Shivers Sr., Stephen L. v. BP Exploration & Production
 1467                                                              16-06363
                               Inc., et al.
 1468            Shoeless Joe, LLC v. BPXP, Inc., et al            13-02355
 1469      Shores of Panama, LLC, et al. v. BPXP, Inc., et al.     13-05147
 1470              Short, Randy v. BPXP, Inc., et al               13-02118
 1471             Shulman, Steven v. BP p.l.c., et al.             16-07129
 1472            Siemer, Jacob A. v. BPXP, Inc., et al.            13-01413
 1473              Simon, Michael v. BP p.l.c., et al.             16-07070
 1474             Simonson, Ryan v. BPXP, Inc. et al.              13-00975
 1475           Singley Marine, LLC v. BPXP, Inc., et al.          13-01395
 1476           Sirasi Investments, LLC v. BPXP, et al.            16-03821
        Sitton Gary, et al. v. BP Exploration & Production Inc.
 1477                                                              13-02359
                                Inc, et al.
 1478                 Sitton, Gary v. BPXP, et al.                 16-03854
 1479   SJ&L., Inc., v. BP Exploration & Production Inc., et al.   13-02179
 1480    Skala Restaurant Management LLC v. BPXP, Inc. et al       16-04600
        Sketchler, Shelly, et al. v. BP Exploration & Production
 1481                                                              13-02498
                                Inc., et al.
        Slidell Specialty Hospital, L.P. d/b/a Southern Surgical
 1482                                                              13-02170
                       Hospital v. BPXP, Inc., et al
 1483       Slidell Welding Service, LLC v. BPXP, Inc., et al.     13-01840
 1484       Smart Well Solutions, LLC, v. BPXP, Inc., et al        13-02063
 1485      Smith v. BP Exploration & Production Inc., et al.       16-06229
 1486           Smith William Loren v. BPXP Inc. et al.            13-02937
 1487                 Smith, Alex v. BPXP, et al.                  16-03823
 1488        Smith, William Howard v. BPXP, Inc. et al.            16-04687
           Snyder, Richard John, et al. v. BP Exploration &
 1489                                                              13-02298
                       Production Inc., et al.



                                                            46
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 47 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

        Solomon Vereen dba Solomon Vereen & Company, et
 1490                                                               16-06474
             al. v. BP Exploration & Production Inc., et al.
 1491   South Florida Business Ventures, Inc. v. BPPNA, et al.      13-02581
         South Florida Business Ventures, Inc. v. Transocean,
 1492                                                               11-03154
                                Ltd. et al.
 1493      South Lafourche Levee District v. BPXP Inc. et al.       13-01555
 1494      South Marsh Development, LLC v. BP p.l.c., et al.        16-07147
 1495           South Pass, LLC, et al v. BPXP Inc. et al.          13-01620
 1496    South Walton Fire District Florida v. BPXP, Inc., et al    13-02864
 1497      Southbend Development, LLC v. BPXP, Inc. et al.          13-01212
        Southeast Louisiana Flood Protection Authority-East
 1498                                                               13-01480
                       et al. v. BPXP Inc. et al.
        Southeast Louisiana Flood Protection Authority-West
 1499                                                               13-01378
                       et al. v. BPXP Inc. et al.
         Southeast Restaurant Group-Metairie, Inc., v. BPXP,
 1500                                                               13-01992
                               Inc., et al
          Southeast Restaurant Group-West, Inc. (Chevy's-
 1501                                                               13-01987
                     Harvey) v. BPXP Inc. et al.
        Southern Financial Credit Services, LLC v. BPXP Inc. et
 1502                                                               13-01625
                                   al.
 1503     Southern Home Mortgage, LLC v. BPXP, Inc., et al          13-02931
 1504       Southern Independent Bank v. BPXP Inc. et al.           13-02653
        Southern Living Corporate Housing, LLC v. BPXP Inc. et
 1505                                                               13-01377
                                   al.
         Southern Mutual Financial Services, Inc. v. BPXP, Inc.
 1506                                                               14-02286
                                  et al
          Southern Mutual Help Association, Inc., et al. v. BP
 1507                                                               11-00936
                              p.l.c., et al.
           Southern Sports Fishing, Inc. v. BP Exploration &
 1508                                                               13-02200
                        Production Inc., et al.
 1509            SouthPoint Bank v. BPXP, Inc., et al               13-02216
        SouthWest Medical Center Multi-Specialty Group, LLC
 1510                                                               13-02428
                          v. BPXP, Inc., et al
           SouthWest Medical Center Surgical Group, LLC v.
 1511                                                               13-02429
                           BPXP, Inc., et al
 1512        Sovereign Builders Group, LTD v. BPXP et al.           16-03875
 1513   Sovereign Builders Group, LTD, et al v. BPXP, Inc., et al   13-02366
 1514                Spectronics, Inc. v. BPXP et al                13-02235
 1515                Spencer, Casey v. BPXP et al.                  16-06315
 1516           Spivey, Angela Kay et al. v. BPXP, et al.           16-03696
 1517      Split, Inc. d/b/a Banana Split USA v. BPXP et al.        16-03682
 1518        SRT Oil Field Service, LLC v. BPXP, Inc. et al.        13-01293
 1519   St. Andrew Bay Land Company, LLC v. BPXP, Inc., et al       13-02919


                                                             47
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 48 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                           Docket #   Pro Se Plaintiff(s) in this Case?

 1520        St. Andrews Developers, LLC v. BP p.l.c., et al.     16-07152
        St. Bernard Open MRI and Imaging Center, LLC d/b/a
 1521                                                             13-02351
                  Parish Imaging, LLC v. BPXP, Inc., et al
        St. Bernard Parish Government (Parish of St. Bernard,
 1522                                                             13-01403
                   State of Louisiana) v. BPXP Inc. et al.
 1523    St. Bernard Parish School Board v. BPXP, Inc., et. al.   13-01442
        St. Bernard Port, Harbor and Terminal District v. BPXP
 1524                                                             13-01421
                                 Inc., et. al.
 1525              St. Clair Land, LLC v. BPXP Inc., et.al.       13-01492
 1526            St. Mary Seafood Inc. v. BP plc, et al.          16-05762
 1527    St. Tammany Parish Government v. BPXP Inc. et. al.       13-01789
         Stalcup, David, et al. v. BP Exploration & Production
 1528                                                             13-02286
                                Inc., et al.
 1529     Starnes, Thomas Marshall et. al. v. BPXP Inc. et. al.   13-01417
        State of Alabama ex rel. Luther Strange v. Transocean,
 1530                                                             10-04183
                                 Ltd, et al.
 1531                 State of Florida v. BPXP et al.             13-02890
           State of Louisiana ex rel Lafourche Parish School
 1532                                                             13-01510
                     Board et. al. v. BPXP Inc. et. al.
          State of Louisiana ex rel St. Bernard Parish School
 1533                                                             13-01456
                     Board et. al. v. BPXP Inc. et. al.
          State of Louisiana ex rel Terrebonne Parish School
 1534                                                             13-01702
                        Board v. BPXP Inc. et. al.
 1535   State of Louisiana v. Triton Asset Leasing, GmbH et al    10-03059
 1536             State Of Texas v. BPXP, Inc., et al.            13-04677
        Stationer, Ltd. v. BP Exploration & Production Inc., et
 1537                                                             16-06163
                                   al.
        Stephen Picou v. BP Exploration & Production Inc., et
 1538                                                             16-04598
                                   al.
             Stephen, Michael, et al. v. BP Exploration &
 1539                                                             13-04797
                         Production Inc., et al.
         Steve Moses and OBO Tiburon Drivers, Inc. et al. v.
 1540                                                             13-01701
                            BPXP, Inc., et al.
        Stevens Family Limited Partnership v. BP Exploration
 1541                                                             13-02374          Pro Se Plaintiff(s)
                        & Production Inc., et al.
 1542             Stevens, Jeremy v. BPXP Inc. et al.             13-02120
 1543            Stevens, Timothy v BPXP, Inc., et al.            13-01032
         Stevenson v. BP Exploration and Production, Inc., et
 1544                                                             16-11867
                                 al.
 1545           Stewart Greenberg v. BPXP, Inc. et al             16-04678
 1546     Stewart v. BP Exploration & Production Inc., et al.     16-08773
 1547         Stewart, Benjamin et al. v. BPXP, Inc. et al.       16-03816
 1548               Stewart, Frances v. BPXP et al.               13-02056


                                                           48
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 49 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

        Stewart, Gregory v. BP Exploration & Production Inc.,
 1549                                                               16-04545
                                et al.
 1550              Stewart, Michael v. BPXP, et al.                 16-03803
        Stewart, Richard o/b/o Container Rentals Inc., et al v.
 1551                                                               13-01578
                          BPXP, Inc., et al.
 1552         Stimpson, John et al. v. BPXP Inc. et. al.            13-02230
 1553    Stratosphere Land Holdings, Inc. v. BPXP Inc. et al.       13-02281
 1554         Strickland, Robert et al v. BPXP, Inc. et al          16-06293
 1555        Strike Zone Charters, L.L.C. v. BPXP, Inc. et al       16-05960
         Stylistic Design Developers, Inc. v. BP Exploration &
 1556                                                               13-03016
                         Production Inc., et al.
 1557        Succession of Alexander Billiot v. BPXP et al.         16-07408
 1558       Summit Food Services, Inc. v. BPXP, Inc., et al.        13-02971
 1559              Sun Boats, Inc. v. BP P.L.C. et al.              16-07300
 1560         Sun Ray Development, LLC v. BPXP et al.               16-03865
        Sun Ray Village Owners Association, Inc. v. BPXP Inc.,
 1561                                                               13-02556
                               et al
 1562       Sun Tan Motel Properties, LLC v. BPXP et al.            16-03890
 1563            Sun Village, LLC v. BPXP Inc., et al.              13-02907
        Sun World Inc. v. BP Exploration & Production Inc., et
 1564                                                               16-06678
                                  al.
 1565       Sundial Conquistadors, LLC v. BPXP, Inc., et al         13-02856
 1566   Sungold LLC v. BP Exploration & Production Inc., et al.     16-06325
 1567       Sunny Enterprises of Florida LLC v. BPXP et al.         16-07781
           Sunnybreeze Palms Golf Course, Inc., et al. v. BP
 1568                                                               13-05144
                 Exploration & Production Inc., et al.
         Sunshine Enterprises of Jacksonville, Inc., et al. v. BP
 1569                                                               13-05365          Pro Se Plaintiff(s)
                 Exploration & Production Inc., et al.
 1570         Sunshine Ventures, Inc., v. BPXP, Inc., et al         13-02162
         SunSouth Bancshares, Inc., et al. v. BP Exploration &
 1571                                                               13-02858
                        Production Inc., et al.
 1572           Superior Anode, LLC v. BPXP Inc. et al.             13-01904
          Superstar Marketing of Palm Beach, Inc. v. BPPNA,
 1573                                                               13-02579
                               Inc., et. al.
              Superstar Marketing of Palm Beach, Inc. v.
 1574                                                               11-03155
                        Transocean, LTD et al.
 1575          Surety Land Title, Inc., v. BPXP, Inc., et al        13-02196
        SurfaceJet Sales, Service and Rentals of Louisiana, LLC
 1576                                                               13-01376
                           v. BP, P.L.C., et al.
        Surfside Partners, LLC v. BP Exploration & Production
 1577                                                               13-02358
                               Inc., et al.
        Sutley, Eugene C. v. BP Exploration & Production Inc.,
 1578                                                               16-03827
                                  et al.


                                                         49
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 50 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                           Case Name                              Docket #   Pro Se Plaintiff(s) in this Case?

 1579               Sutton, Dion v. BPXP, Inc. et al.                 13-01519
 1580            Swanner, Alvin E. v. BPXP, Inc., et al.              13-01036
 1581          Sycamore House, LLC v. BPXP, Inc., et al.              13-01785
 1582            Sylvester, Garland v. BPXP, Inc. et al.              16-06241
 1583          Synergy Fabrication, LLC v BPXP Inc, et al             13-02236
 1584         Synovus Financial Corp v. BPXP, Inc., et al             13-02817
 1585                  T&B, LTD v. BPXP Inc. et al.                   13-02307
          T. Duffy Builders, LLC a/k/a T.A. Duffy Builders, LLC
 1586                                                                 13-01437
                    f/k/a Benchmark... v. BPXP et al.
 1587             T.D. Boats, L.L.C. v. BPXP, Inc., et al.            13-01548
        T.R.E.S. Louisiana, Inc. v. BP Exploration & Production
 1588                                                                 13-06113
                                 Inc., et al.
 1589              Tahiti East, Inc. et al. v. BPXP et al.            13-02084
             Tampa Bay Saltwater, Inc. v. BP Exploration &
 1590                                                                 16-05970
                          Production Inc., et al.
        Tampa Bay Water v. BP Exploration & Production Inc.,
 1591                                                                 13-05363
                                   et al.
 1592             Tampa Bay Water v. BPXP, Inc., et al                13-05356
              Tampa Sports Authority v. BP Exploration &
 1593                                                                 13-05362
                          Production Inc., et al.
 1594         Tampa Sports Authority v. BPXP, Inc., et al.            13-05357
        Tax Collector of Pasco County, Florida v. BPXP, Inc., et
 1595                                                                 13-02080
                                     al.
 1596    Taylor's Industrial Specialties, Inc. v. BPXP, Inc., et al   13-02227
 1597           TCA Development, Inc. v. BPXP et al.                  13-02583
        TD Auditing d/b/a Bevinco Of St. Petersburg, LLC et al.
 1598                                                                 13-05353
                            v. BPXP et al.
             Technical Engineering Consultant, LLC v. BP
 1599                                                                 12-02636
               Exploration and Production, Inc. et al.
 1600            TechWest, LLC, et al. v. BP plc, et al.              13-02615
 1601           Tellez, Alfonso Lopez v. BPXP, Inc. et al             16-06263
 1602     Tennessee Investors Holdings, LLC v. BPXP et al.            16-03683
        Terhaar & Cronley General Contractors, Inc., v. BPXP,
 1603                                                                 13-02853
                             Inc., et al
 1604       Terrafirma Properties, LLC v. BPXP, Inc., et al           13-02888
         Terrebonne Levee & Conservation District v. BPXP,
 1605                                                                 13-01663
                             Inc., et al
        Terrebonne Parish Consolidated Government v. BPXP
 1606                                                                 13-01678
                                et al.
        Terrebonne Parish Consolidated Waterworks District
 1607                                                                 13-05253
                        No. 1 v. BPXP et al.
        Terrebonne Parish Consolidated Waterworks District
 1608                                                                 13-02309
                      No. 1 v. BPXP Inc. et al.


                                                            50
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 51 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                         Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

          Terrebonne Parish Fire Protection No. 10 v. BPXP,
 1609                                                             13-01391
                              Inc., et al
        Terrebonne Parish Fire Protection No. 6 v. BPXP, Inc.,
 1610                                                             13-01636
                                et al
 1611   Terrebonne Parish Fire Protection No. 7 v. BPXP et al.    13-01445
        Terrebonne Parish Fire Protection No. 9 v. BPXP, Inc.,
 1612                                                             13-01432
                                et al
         Terrebonne Parish Fire Protection No. Five v. BPXP,
 1613                                                             13-01642
                              Inc., et al
         Terrebonne Parish Library Board Of Control v. BPXP,
 1614                                                             13-01603
                              Inc., et al
        Terrebonne Parish Recreation District No. 1 v. BPXP et
 1615                                                             13-01513
                                  al.
        Terrebonne Parish Recreation District No. 10 V BPXP,
 1616                                                             13-01563
                             Inc., et al.
        Terrebonne Parish Recreation District No. 11 v. BPXP,
 1617                                                             13-01577
                             Inc., et al.
        Terrebonne Parish Recreation District No. 2,3 v. BPXP,
 1618                                                             13-01507
                              Inc., et al
        Terrebonne Parish Recreation District No. 5 v. BPXP et
 1619                                                             13-01472
                                  al.
         Terrebonne Parish Recreation District No. 6 v BPXP,
 1620                                                             13-01465
                              Inc., et al
         Terrebonne Parish Recreation District No. 7 v. BPXP,
 1621                                                             13-01551
                             Inc., et al.
         Terrebonne Parish Recreation District No. 9 v. BPXP,
 1622                                                             13-01455
                              Inc., et al
 1623       Terrebonne Parish School Board v. BPXP et al.         13-01588
 1624   Terrebonne Parish Sheriff's Office v. BPXP, Inc., et al   13-01694
        Terrebonne Parish Tax Assessor's Office v. BPXP, Inc.,
 1625                                                             13-01542
                                 et al.
          Terrebonne, Carol d/b/a The Seafood Shed v. BP
 1626                                                             13-02415
                 Exploration & Production Inc., et al.
 1627      Terry v. BP Exploration & Production Inc., et al.      16-04137          Pro Se Plaintiff(s)
 1628      Terry v. BP Exploration & Production Inc., et al.      16-04138          Pro Se Plaintiff(s)
 1629            Tesla Offshore, L.L.C. v. BP plc et al           16-03933
 1630         Texas Star Casino, LLC v BPXP, Inc., et al.         13-00992
 1631   Thames, Jackson, Harris Company, Inc. v. BPXP et al.      13-02255
          Thanh Hai, Inc., et al. v. BP America Production
 1632                                                             11-03180          Pro Se Plaintiff(s)
                          Company, et al.
        The City of Bayou La Batre, Alabama v. BPXP, Inc. et
 1633                                                             12-01090
                                   al.
 1634       The City of New Orleans v. BPXP, Inc., et al.         13-01977
 1635   The City Of Spanish Fort, Alabama v. BPXP, Inc. et al.    13-05350


                                                            51
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 52 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

        The Cooperative District Of The City Of Spanish Fort,
 1636                                                               13-05348
                   Alabama v. BPXP, Inc. et al.
 1637    The Cove at Bay La Launch, LLC V. BPXP, Inc., et al        13-02248
 1638        The Deltona Corporation v. BPXP, Inc., et al           13-02402
 1639      The Deltona Corporation, et al. v. BP p.l.c., et al.     12-01475
         The Ennis Company Of Northwest Florida v. BPXP et
 1640                                                               13-02847
                                     al.
 1641        The Great Fish Company et al. v. BPXP et al.           16-03634
          The Gulfside Association of the United Methodist
 1642                                                               16-07133
                     Church, Inc. v. BP p.l.c., et al.
          The Gulfside Association Of The United Methodist
 1643   Church, Inc., et al. v. BP Exploration & Production Inc.,   13-02403
                                    et al.
          The Handsome Crab & Gourmet Seafood Corp., v.
 1644                                                               13-00914
                                BPXP., et al.
 1645            The Hartland, LLC v. BPXP Inc. et al.              13-02480
         The Haven & Retreat Company, Inc. v. BPXP, Inc., et
 1646                                                               13-02098
                                     al.
             The Ice Kid II, Inc., et al. v. BP Exploration &
 1647                                                               14-01106          Pro Se Plaintiff(s)
                          Production Inc., et al.
 1648        The Inn at Dauphin Island, LLC v. BPXP et al.          13-02265
 1649          The Jefferson Bank v. BPXP, Inc., et al.             13-01479
             The Key Ambassador Company, et al. v. BP
 1650                                                               12-02194          Pro Se Plaintiff(s)
                 Exploration & Production Inc., et al.
 1651       The Lewis Bear Company v. BPXP, Inc., et al.            13-02553
          The Links at Gulf Shores, A Limited Partnership v.
 1652                                                               13-02150
                              BPXP et al.
        The McPherson Companies Inc. et. al. v. BPXP Inc. et.
 1653                                                               13-02820
                                 al.
 1654      The Millennium Group I, LLC v. BPXP, Inc., et al.        13-01418
 1655    The Norris Insurance Agency, Inc. v. BPXP Inc. et al.      13-02926
         The Ocean City - Wright Fire Control District v. BPXP
 1656                                                               13-02866
                             Inc., et al.
 1657             The Oyster, LLC v. BPXP Inc et al.                13-02269
 1658            The Preserve, LLC v. BPXP, Inc., et al             13-02099
 1659    The Residence at Park Ave., LLC v. BPXP, Inc., et al       13-02168
        The School Board of Bay County, Florida v. BPXP Inc.
 1660                                                               13-02892
                               et al.
        The School Board of Franklin County, Florida v. BPXP
 1661                                                               13-02895
                               et al.
          The School Board Of Okaloosa County, Florida v.
 1662                                                               13-02865
                         BPXP, Inc., et al
        The School Board Of Walton County, Florida v. BPXP,
 1663                                                               13-02867
                             Inc., et al

                                                          52
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 53 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                          Docket #   Pro Se Plaintiff(s) in this Case?

            The Stationer, Ltd., et al. v. BP Exploration &
 1664                                                            13-01727
                       Production Inc., et al.
        The Teachers' Retirement System Of Alabama et al v.
 1665                                                            13-02648
                           BPXP, Inc., et al
 1666    The Town of Dauphin Island, Alabama v. BPXP et al.      12-01091
 1667     The Town of Grand Isle, et al. v. BPXP, Inc., et al.   13-01556
 1668         The Treasure Ship, Inc. v. BPXP, Inc., et al       13-03028
 1669          Thomas, Morris Jr. v. BPXP, Inc., et al           13-02092
            Thomason, Bill F., et al. v. BP Exploration &
 1670                                                            16-06662
                      Production Inc., et al.
        Thompson, John, et al. v. BP Exploration & Production
 1671                                                            16-04868
                             Inc., et al.
 1672       Thru-Tubing Systems, Inc. v. BPXP, Inc., et al       13-02068
 1673     Tidelands Seafood Company, Inc. v. BP p.l.c. et al.    16-05415
 1674          Tiger Pass Seafood, LLC v. BP p.l.c., et al.      16-06043
        Title Guaranty and Abstract Company Of Mobile, Inc.
 1675                                                            13-02203
                             v. BPXP et al.
 1676        TLC Boat Rental, Inc., et al v. BP, P.L.C., et al   12-00480
 1677            Todd's Seafood, Inc. v. BP PLC et al            16-05806
          Tommy Bui d/b/a Tommys Gulf Seafood Inc. v. BP
 1678                                                            16-06610
                Exploration & Production Inc., et al.
           Tonnie Lee Easterling, et al. v. BP Exploration &
 1679                                                            13-02215
                        Production Inc., et al.
         Tony Parnell Construction Company Inc. v. BPXP Inc.
 1680                                                            13-02767
                                et. al.
 1681                Tool Tech, LLC v BPXP et al.                13-01793
 1682        Toole, Gregory Carlos et al v. BPXP, Inc. et al     16-06093
        Torcson, Nancy d/b/a Clearwater Wildlife Sanctuary v.
 1683                                                            13-02156
                             BPXP et. al.
 1684             Torino, John A. v. BPXP, Inc. et al.           13-01600
 1685    Tormenter Fishing Products, Inc. v. BPXP, Inc. et al.   13-01314
 1686              Torregano, Sandra v. BPXP et al.              16-03807
 1687       Total Marine Transport, Inc. v. BPXP, Inc. et al     16-05528
 1688       Town of Golden Meadow v. BPXP, Inc. et al.           13-01748
         Town of Leakesville, Mississippi, Government v. BP
 1689                                                            13-01743
               Exploration & Production Inc., et al.
 1690             Town of Lockport v. BPXP et al.                13-01738
 1691     Town of Longboat Key, Florida v. BPXP, Inc. et al.     13-01407

 1692   Town of Magnolia Springs, Alabama v. BPXP Inc. et. al.   13-02818

 1693       Town of Mckenzie, Alabama v. BPXP Inc. et al.        13-02651
          Town of State Line, Mississippi, Government v. BP
 1694                                                            13-01780
                Exploration & Production Inc., et al.

                                                         53
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 54 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

 1695         Town Of White Springs v. BPXP, Inc., et al           13-02833
 1696        Towne Place/UCA, LLC et al. v. BPXP et al.            13-02681
         Tran, Doanh, et al. v. BP Exploration & Production
 1697                                                              10-04228
                              Inc., et al.
 1698    Tran, Lee v. BP Exploration & Production Inc., et al.     13-02038          Pro Se Plaintiff(s)
         Tran, Linda Trang, Individually and d/b/a Buccaneer
 1699   Seafood, et al. v. BP Exploration & Production Inc., et    13-06010          Pro Se Plaintiff(s)
                                   al.
 1700            Tran, Phong, et al. v. BP p.l.c., et al.          10-03192
        Tran, Sang, et al. v. BP Exploration & Production Inc.,
 1701                                                              10-04231
                                  et al.
        Tran, Tam, et al. v. BP Exploration & Production Inc.,
 1702                                                              10-04232
                                  et al.
 1703            Tran, Thong, et al. v. BP p.l.c., et al.          10-03179          Pro Se Plaintiff(s)
 1704              Travis, Shawn v. BPXP Inc. et al.               13-01483
 1705      Trawler Little Brothers, Inc. v BPXP, Inc., et al.      13-02186
        Treuting, Paul v. BP Exploration & Production Inc., et
 1706                                                              13-01627
                                  al.
 1707               Trinh, Hung The v. BPXP et al.                 16-07409
 1708               Trinity Bank v. BPXP Inc. et. al.              13-02859
          Trio Compressed Air Systems v. BP Exploration &
 1709                                                              16-03990
                            Production Inc.
        Triple D's Homes, LLC v. BP Exploration & Production
 1710                                                              16-06395
                               Inc., et al.
 1711              Trophy Marine, LLC v. BPXP et al.               16-06763
 1712        Tropic Breeze MHP, LLC v. BPXP Inc., et al.           13-02935
 1713         Trotter, Courtney, et al v. BPXP, Inc., et al        16-03872
 1714                  TRTB, Inc. v. BPXP et al.                   13-01422
 1715            TSG Real Estate, LLC v. BPXP, et al.              16-03830
 1716           Tucker, Berry, et al. v. BP p.l.c., et al.         16-06198
 1717   Tucker, Kris v. BP Exploration & Production Inc., et al.   13-02243
 1718   Tu-do Vietnamese Restaurant, Inc. v. BPXP, Inc., et al.    13-02951
 1719      TUHC Anesthesiology Group, LLC. v. BPXP et al           13-02138
 1720      TUHC Physician Group, LLC. v. BPXP, Inc., et al         13-02132
 1721       TUHC Radiology Group, LLC v. BPXP, Inc., et al         13-02142
 1722           Turbo Rattler Lures v. BPXP Inc. et al.            13-01317
 1723             Turnbough, Jocelyn v. BPXP et al.                16-03871
 1724           Twisted Palm, LLC v BPXP, Inc., et al.             13-02189
 1725                Tynes, Robert v. BPXP et al                   13-02131
 1726           Undercover, LLC v. BPXP Inc. et al.                13-01750
          Union Bancshares Inc., et al. v. BP Exploration &
 1727                                                              13-02860
                      Production Inc., et al.

                                                             54
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 55 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                         Docket #   Pro Se Plaintiff(s) in this Case?

 1728    Union Credit Corporation of Abbeville v. BPXP et al.   13-02457
        United Bancorporation of Alabama, Inc. v. BPXP, Inc.,
 1729                                                           13-02548
                                et al.
 1730            United Tugs, Inc v. BPXP Inc., et al.          13-01066
        University Healthcare System, LC, d/b/a Tulane Univ.
 1731                                                           13-02136
                 Hosp. and Clinic v. BPXP, Inc., et al
        Uniworld Management Services, Inc. v. BPXP Inc., et
 1732                                                           13-02918
                                 al.
 1733              Urby, Bryan v. BPXP, Inc., et al             13-02083
 1734      USA Marine Consulting, LLC v. BPXP, Inc., et al.     13-02147
 1735     Valdez v. BP Exploration & Production Inc., et al.    16-09694
 1736             Van, Dan, et al. v. BP p.l.c.., et al.        10-03181
 1737               Van, Y Dinh v. BPXP et al.                  16-06145
        Vance McCown Construction Co., Inc. v. BPXP Inc. et
 1738                                                           13-01718
                               al.
        VantagePointe Callaway, LLC, et al. v. BP Exploration
 1739                                                           16-06139
                     & Production Inc., et al.
 1740       Vasta Development, Inc. v. BPXP Inc. et. al.        13-02889
 1741             Veillon, Mark v. BPXP, Inc., et al            13-01504
 1742           Venice Inn, L.L.C. v. BPXP, Inc., et al.        13-01747
 1743     Ventura Management Services, LLC v. BPXP et al.       13-02130
 1744        Venture Holdings, LLC v. BPXP, Inc., et al.        13-02059
        Venus World LLC v. BP Exploration & Production Inc.,
 1745                                                           16-05903
                               et al.
 1746          Verdin, Nichol Jr. v. BPXP, Inc. et al.          16-03986
 1747        Vereen, C. Michael et al v. BPXP, Inc., et al      13-02369          Pro Se Plaintiff(s)
 1748            Verrett, Kendrick M. v. BPXP et al.            13-01446
 1749     Veteran's Memorial District v. BPXP, Inc., et al.     13-01612
         Veteran's Memorial District, Ward 10 of Lafourche
 1750                                                           13-01708
                     Parish v. BPXP, Inc., et al.
 1751           Vick, Walter C., et al. v. BPXP, et al.         16-03836
 1752           Vicknair, Whitney v. BPXP, Inc. et al.          16-06076
 1753            Viento Beach, LLC v. BP p.l.c. et al.          13-02394
 1754       Vieux Marche Development, LLC v. BPXP et al.        13-02609
         Virginia J. Dancaescu, a/k/a Jinny Dancaescu, d/b/a
 1755                                                           13-02558
                 Dancaescu Realty v. BPXP, Inc. et al.
 1756           Viviyan Seafood, LLC v. BP P.L.C. et al.        16-05790
 1757        VL Kissimmee Building Corp. v. BPXP et al.         13-02568
 1758           VL West Building Corp. v. BPXP et al.           13-02569
 1759       Vo v. BP Exploration & Production Inc., et al.      16-09230
 1760             Vo, Tung, et al. v. BP p.l.c. ,et al.         10-03191


                                                           55
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 56 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                             Docket #   Pro Se Plaintiff(s) in this Case?

        Vu, Cuong Dinh, et al. v. BP Exploration & Production
 1761                                                               13-02969          Pro Se Plaintiff(s)
                               Inc., et al.
 1762               Vu, Quang v. BPXP, Inc., et al.                 13-02122
        Vujnovich, Peter et al. v. BP Exploration & Production
 1763                                                               13-01262
                               Inc., et al.
          Waddell, Tyrell Donya, et al. v. BP Exploration &
 1764                                                               13-02333
                       Production Inc., et al. .
        Wade Perrin d/b/a Perrin Financial Services v. BPXP,
 1765                                                               13-01993
                               Inc., et al.
 1766     Wakulla County School Board v. BPXP Inc. et. al.          13-02882
 1767             Wakulla County v. BPXP et. al.                    13-02881
         Walker Breeze LLC v. BP Exploration & Production
 1768                                                               13-02284
                            Inc., et al.
 1769              Walker, Jerry v. BPXP et al.                     16-06774
 1770             Waltco, Inc. v. BPXP Inc. et al.                  13-01198
           Walton Properties and Construction, Inc. v. BP
 1771                                                               16-06124
               Exploration & Production Inc., et al.
 1772      Walton Sound Developers, LLC v. BPXP, et al.             16-03743
 1773          Walton, Norman et. al. v. BPXP et. al.               13-02212
        Want Ads of Pensacola, Inc., et al. v. BP Exploration &
 1774                                                               16-06883
                       Production Inc., et al.
 1775             Ward Gerald v. BPXP Inc. et al.                   13-01969
        Warren Hollow Metal Doors & Frames, Inc. v. BPXP,
 1776                                                               13-02851
                            Inc., et al.
        Watercolor Properties of Kentucky, LLC v. BP p.l.c., et
 1777                                                               16-07148
                                 al.
 1778      Waterside Chiropractic, Inc. v. BPXP Inc. et al.         13-02933
 1779           Watson, Darren W. v. BPXP et al.                    13-01430
        Wayne Barber d/b/a W.B. Electrical Products v. BPXP,
 1780                                                               13-02143
                            Inc., et al.
         Waynes World BP, Inc., et al. v. BP Exploration &
 1781                                                               16-07127
                      Production Inc., et al.
 1782      W-East Trading Corporation v. BPXP Inc. et al.           13-02934
 1783       Webb's Seafood Sales, Inc. v. BP p.l.c., et al.         16-05522
         Weller, Green, Toups, & Terrell, L.L.P. v. BP p.l.c., et
 1784                                                               16-05359
                                  al.
 1785              Wells, Albert v. BPXP, Inc., et al.              13-01817
 1786        Wendium of Florida, Inc. v. BPXP, Inc., et al.         13-02979
 1787           West Dauphin, LLC v. BPXP, Inc., et al              13-02249
 1788          West Family, LLC v. BPXP, Inc., et al.               13-06670
         West Florida Medical Center Clinic, PA, et al. v. BP
 1789                                                               13-02863
               Exploration & Production Inc., et al.



                                                          56
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 57 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                            Docket #   Pro Se Plaintiff(s) in this Case?

         West Florida Regional Medical Center, Inc. d/b/a
 1790                                                              13-02869
           West Florida Hospital, Inc., v. BPXP, Inc., et al
        West Florida Specialty Physicians, LLC v. BPXP, Inc., et
 1791                                                              13-02870
                                  al
 1792       Westgate Development, Inc. v. BP plc, et al.           16-07615
 1793     Westside Development Group, LLC v. BPXP et al.           13-01807
 1794        Wetlands Solutions, LLC v. BPXP, Inc., et al          13-01733
 1795             Whetstine, Jack v. BPXP, Inc. et al              16-07034
 1796             Whetstone Oil, Inc. v. BPXP et al.               13-05475
 1797        White Sands Capital, LLC v. BPXP, Inc., et al.        13-02846
 1798      White Sands Cleaning Service v. BPXP, Inc. et al        16-06862
 1799            Whitfield, Freddie J. v. BPXP, et al.             16-06097
             Wildwood Partners, LLC v. BP Exploration &
 1800                                                              16-07359
                       Production Inc., et al.
 1801           Wilhelm, George v. BPXP, Inc., et al.              13-02021
 1802    Wilkinson v. BP Exploration & Production Inc., et al.     16-04605
 1803             Willard, Steven v. BPXP Inc., et al.             13-01681
 1804   William H. Brehm & Associates, Inc. v. BPXP Inc. et al.    13-02294
 1805           Williams, Marla Wilhelm v. BPXP et al.             16-05578
 1806            Willingham, Jared v. BP p.l.c., et. al            12-00527
 1807             Willingham, Jared v. BPPNA, et al.               13-02541
 1808   Williston Holding Company, et al. v. BPXP, Inc., et al.    13-02845
          Will's Electrical Service, Inc. v. BP Exploration &
 1809                                                              16-03688
                         Production Inc., et al.
 1810            Willtom, Inc., et al. v. BP p.l.c., et al.        13-01626
 1811               Wilson, Bobby v. BP plc, et al                 10-03272
 1812        Wilson's Welding Service, Inc. v. BPXP et al.         13-02770
 1813          Windward Lakes Villa, LLC v BPXP et al.             13-02171
 1814            Winkeler, Joseph v. BPXP, Inc., et al.            13-05368
 1815                 Winne, Lynn v. BPXP et al.                   13-02607
 1816              Wisdom, Susan v. BP p.l.c., et al.              16-07154
 1817              Wolf Bay, LLC v. BPXP, Inc. et al               16-05301
 1818              Wolf Bay, LLC v. BPXP, Inc., et al.             13-05352
 1819        Wolf Creek Industries, LLC v. BPXP Inc. et al.        13-02312
 1820   Women's Multi-Specialty Group, LLC v. BPXP Inc, et al      13-02117
 1821            Wonef-Longwood, LLC v. BPXP et al.                13-02822
 1822   Woodland of Biloxi Limited Partnership v. BPXP et al.      16-05502
 1823             Woods Bradley v. BPXP Inc. et al.                13-02288
 1824    Woodward Design and Build, LLC v. BP p.l.c., et al.       16-07132
 1825     Worksite Benefit Services, Inc. v. BPXP, Inc, et al      13-02144


                                                          57
    Case 2:13-cv-02791-CJB-JCW Document 45-1 Filed 07/11/19 Page 58 of 58
EXHIBIT 1: Clerk shall close the following cases (Listed Alphabetically)



 No.                          Case Name                          Docket #   Pro Se Plaintiff(s) in this Case?

 1826     Worldwide Custom Decorators, Inc. v. BPXP et al.       13-02434
         Wynne, Gregg, et al. v. BP Exploration & Production
 1827                                                            16-05869
                              Inc., et al.
 1828             Y & S Marine, Inc. v. BP plc, et al.           16-07297
         Ynsar LLC d/b/a Dock Hoppers Waterfront Bar and
 1829                                                            16-04984
                         Grill v. BPXP et al.
 1830    York Box and Barrel MFG Co., Inc. v. BPXP Inc. et al.   13-02301
 1831            Zalenski, Douglas v. BPXP Inc. et. al.          13-02028
        Zat's Restaurants, Inc. v. BP Exploration & Production
 1832                                                            13-01711
                               Inc., et al.
 1833           Zeus Investments L.L.C. v. BPXP et al.           16-06399
 1834               ZF Trust, LLC v. BP p.l.c., et al.           16-07138
 1835           Zimmer's Seafood v. BPXP, Inc. et al.            16-04017




                                                         58
